Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 1 of 68




             EXHIBIT 10
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 2 of 68
                                                           AMTRAK TRUST HS-EDC-1




                 TRUST INDENTURE AND SECURITY AGREEMENT


                                 (Amtrak Trust HS-EDC-1)


                               Dated as of November 6,2000


                                          between


                              AMTRAK TRUST HS-EDC-I,


                                            and


                                    ALLFIRST BANK,
                                     Indenture Trustee


               Eight (S) Dual Cab, High-Horsepower Electric Locomotives and
                               Ten (1 0) High-speed Trainsets




A Memorandum of Trust lndenture and Security Agreement with respect to the Equipment has
been filed with the Surface Transportation Board pursuant to 49 U.S.C.
                                                                     $1 1301 on November 15,
2000 at 11:17 a.m. Recordation Number 23229-A, and deposited in the office of the Registrar
General of Canada pursuant to $ 105 of the Canada Transportation Act on November 15,2000 at
11:41 a.m.




                                                                                 NY 828270 v l 4
         Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 3 of 68



                                               TABLE OF CONTENTS
                                                                                                                                  Pag
                                                                                                                                    -

ARTICLE I DEFINITIONS .......................................................................................................... 5
         SECTION 1.01. Special Definitions ..................................................................................           5
         SECTION 1.02. Reference to Other Documents ...............................................................                     9

ARTICLE I1 THE SECURED NOTES .........................................................................................                  9

         SECTION 2.01. Form of Secured Notes .................................................................. :........9
         SECTION 2.02. Terms of Secured Notes .......................................................................... 9
         SECTION 2.03. Limitations on Prepayments; Indemnities; Currency ............................ 10
         SECTION 2.04. Taxes; Withholding ............................................................................... 10
         SECTION 2.05. Payments from Trust Indenture Estate Only ......................................... 12
         SECTION 2.06. Method of Payment ...............................................................................  12
         SECTION 2.07. Application of Payments .......................................................................    13
         SECTION 2.0s. Termination of Interest in Trust Indenture Estate .................................                13
         SECTION 2.09. Registration, Transfer and Exchange of Secured Notes .......................                       13
         SECTION 2.10. Mutilated, Destroyed, Lost or Stolen Secured Notes ............................                    14
         SECTION 2.1 1. Payment of Expenses on Transfer ......................................................... 15
         SECTION 2.12. Optional Prepayment ............................................................................. 15
         SECTION 2.13. Purchase Upon Event of Default ........................................................... 15
         SECTION 2.14. Mandatory Prepayment .........................................................................     16
         SECTION 2.15. Secured Notes in Respect of Replacement Equipment .........................                        18

ARTICLE 111 RECEIPT, DISTRIBUTION AND APPLICATION              OF
              INCOME FROM THE TRUST ESTATE ........................................................                                 19

         SECTION 3.01. Certain Rent Distributions ....................................................................              19
         SECTION 3.02. Casualty Occurrence and Replacement; Lease
                              . .
                         Termination; Refinancing ..................................................................                19
         SECTION 3.03. Payment After Event of Default, etc .....................................................                    20
         SECTION 3.04. Certain Payments ..................................................................................          22
         SECTION 3.05. Other Payments .....................................................................................         22
         SECTION 3.06. Payments to Owner Trustee ..................................................................                 22
         SECTION 3.07. Investment of Amounts Held by Indenture Trustee ..............................                               23

ARTICLE 1V COVENANTS OF OWNER TRUSTEE; EVENTS OF DEFAULT;
            REMEDIES OF INDENTURE TRUSTEE ......................................................                                    23

         SECTION 4.01. Covenants of Owner Trustee .................................................................                 23
         SECTION 4.02. Event of Default ....................................................................................        24
         SECTION 4.03. Certain Rights .......................................................................................       26
         SECTION 4.04. Remedies ...............................................................................................     27
         SECTION 4.05. Return of Equipment, etc ......................................................................              29
         SECTION 4.06. Remedies Cumulative ...........................................................................              30
         SECTION 4.07. Discontinuance of Proceedings .............................................................                  30
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 4 of 68


                                                TABLE OF COXTENTS
                                                     (continued)


                                                                                                                                           &
          SECTION 4.0s. Waiver of Past Defaults ............                       .....................................................   31
          SECTION 4.09. Suspension of Remedial Action                              .....................................................   31

ARTICLE V DUTIES OF INDENTURE TRUSTEE .................................................................                                    31

          SECTION 5.01. Notice of Event of Default ....................................................................           31
          SECTION 5.02. Action Upon Instructions ...................................................................... 32
          SECTION 5.03. Indemnification ..................................................................................... 33
          SECTION 5.04. No Duties Except as Specified in Indenture or
                          Instructions .........................................................................................  33
          SECTION 5.05. No Action Except Under Lease, Indenture or Instructions ...................34
          SECTION 5.06. Replacement Unit(s) ............................................................................. 34
          SECTION 5.07. Effect of Replacement ........................................................................... 34
          SECTION 5.08. Notices; etc ............................................................................................ 34

ARTICLE VI OWhTR TRUSTEE AhD INDENTURE TRUSTEE .........................................                                                   34

          SECTION 6.01. Acceptance ofTrusts and Duties ..........................................................                          34
          SECTION 6.02. Absence of Duties .................................................................................                35
          SECTION 6.03. No Representations or Warranties as to Equipment or
                         Documents .........................................................................................               35
          SECTION 6.04. No Segregation of Moneys; No Interest ...............................................                              35
          SECTION 6.05. Reliance; Agents; .4dvice of Counsel ...................................................                           36
          SECTION 6.06. Capacity in Which Acting .....................................................................                     36
          SECTION 6.07. Compensation ........................................................................................              36
          SECTION 6.08. May Become Note Holder ....................................................................                        36
          SECTION 6.09. Further Assurances; Financing Statements ...........................................                               36
          SECTION 6.10. Certain Rights of Owner Trustee, Owner Participant, and
                         Indenture Trustee ...............................................................................                 37

ARTICLE VI1 INDEMNIFICATION OF INDENTURE TRUSTEE BY OWNER
             TRUSTEE .........................................................................................................             38

          SECTION 7.01. Scope of Indemnification ......................................................................                    38

ARTICLE VI11 SUCCESSOR TRUSTEES AND SEPARATE TRUSTEES ............................                                                         39

          SECTION 8.01. Notice of Successor Owner Trustee ......................................................                           39
          SECTION 5.02. Resignation of Indenture Trustee; Appointment of
                         Successor ........ ................................................................................               39
          SECTION 8.03. Appointment of Additional and Separate Trustees ...............................                                    40




Indenture (A,nrmk Tmxl HS-EDC-I)                                .I..I .                                                         NY #28270 v l J
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 5 of 68


                                                TABLE OF CONTENTS
                                                     (continued)




ARTICLE IX SUF'PLEMENTS AND AMENDMENTS TO THIS INDENTURE
             A h 9 OTHER DOCUMENTS ..........................................................................                         42

         SECTION        9.01. Instructions of Majority; Limitations ....................................................           42
         SECTION        9.02. Trustees Protected ................................................................................. 43
         SECTION        9.03. Documents Mailed to Holders ....................................................... ;......43
         SECTION        9.04. No Request Necessary for Lease Supplements, Indenture
                                Supplement, etc .................................................................................. 43

ARTICLE X MISCELLANEOUS ..............................................................................................                44

         SECTION        10.01, Termination of Indenture .................................................................... 44
         SECTION        10.02. No Legal Title to Trust Indenture Estate in Holders ........................... 44
         SECTION        10.03. Sale of Equipment by Indenture Trustee is Binding ...........................                            44
         SECTION        10.04. Indenture for Benefit of Owner Trustee, Indenture
                                Trustee, Owner Participant and Note Holders ...................................                         45
         SECTION        10.05, No Action Contrary to Lessee's Rights Under the Lease ...................45
         SECTION        10.06. Notices ................................................................................................ 45
                                        ..
         SECTION        10.07. Severability .................... 1 .................................................................... 45
         SECTION        10.08. No Oral Modifications or Continuing Waivers ...................................                          45
         SECTION        10.09. Successors and Assigns ....................................................................... 46
                                    .    .
         SECTION        10.10. Headings ..............................................................................................  46
         SECTION        10.11. Normal Commercial Relations ............................................................ 46
         SECTION        10.12, Governing Law; Counterpart Form ..................................................... 46
         SECTION        10.13. Liability of Trust Company and Owner Trustee ................................. 46
Exhibit A       Form of Indenture Supplement
Exhibit B       Form ofTax Certificate
Exlubit C       Form of Secured Note




                                                                  ... .
                                                               .ill                                                        NY $28270 vi4
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 6 of 68



                  TRUST INDENTURE AND SECURITY AGREEMENT
                           (AMTRAK TRUST HS-EDC-I)


                 THIS TRUST INDENTURE Ahm SECURITY AGREEMENT (Amtrak Trust
HS-EDC-I) dated as of November 6, 2000, is between AblTRAK TRUST HS-EDC-1, a
Delaware business trust (the “Tt7tsi”), all of the activities of which shall be conducted by
Wilmington Trust Company, a Delaware banking corporation, not in its individual capacity, but
solely .as trustee for the Trust (the “Owtier Tntsree”, which term, unless the context shall
othenvise require, shall include the Trust), and ALLFIRST BANK, a Maryland banking
corporation, as indenture trustee hereunder (together with any successor indenture trustee, the
“Itideritirre Trirstee”).

                 WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Article I hereof;

               WHEREAS, Owner Participant and Wilmington Trust Company have entered
into a Trust Agreement (Amtrak Trust HS-EDC-I) dated as ofNovember 6,2000 (as amended or
othenvise modified from time to time in accordance with the provisions thereof and of the
Participation Agreement, the “Trirst Agreenretit”), whereby, among other things, Owner Trustee
is authorized and directed to exmute and deliver this Indenture;

                WHEREAS, Owner Trustee has entered or will enter into each Assignment
(Cession), each Amtrak Delegation and each Amtrak Bill of Sale whereby Owner Trustee
acquires or will acquire the French Leasehold Interests;

                WHEREAS, Owner Trustee desires by this Indenture, among other things (i) to
provide for the issuance by Owner Trustee to Loan Participant of Secured Notes evidencing the
repayment obligations of Owner Trustee to Loan Participant in respect of the loan made by it as
its participation in the payment of Lessor’s Cost for the Equipment, all as provided in the
Participation Agreement. and (ii) to provide for the assignment, mortgage and pledge by Owner
Trustee to Indenture Trustee, as part of the Trust Indenture Estate hereunder, among other things,
of certain of Owner Trustee’s estate, right, title and interest in and to the Equipment and the
Indenture Documents and all payments and other amounts received hereunder or thereunder in
accordance with the terms hereof, as security for, among other things, Owner Trustee’s
obligations to Loan Participant and Note Holders and for the benefit and security of Loan
Participant and such holders;

               WHEREAS, all things have been done to make the Secured Notes, when executed
by Owner Trustee and authenticated, issued and delivered hereunder, the legal, valid and binding
obligations of Owner Trustee; and

                WHEREAS, all things necessary to make this Indenture the legal, valid and
binding obligation of Owner Trustee, for the uses and purposes herein set forth, in accordance
with its terms, have been done and performed and have happened;




                                                                                      NY 828270 v l J
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 7 of 68



                                     GRANTING CLAUSE

                NOW, THEREFORE, THIS TRUST INDENTURE AND SECURITY
AGREEMENT WITNESSETH that, to secure the prompt payment of the principal of, Make
Whole Premium Amount, if any, and interest on, and all other amounts due with respect to, all
Secured Notes from time to time outstanding hereunder and the performance and observance by
Owner Trustee of all the agreements, covenants and provisions herein, in the Participation
Agreement and in the other Operative Documents other than the Equity Guarantee Agreement
for the benefit of Note Holders and Loan Participant and in the Secured Notes contained, and the
prompt payment of all amounts from time to time owing under the Participation Agreement and
the. other Operative Documents other than the Equity Guarantee Agreement by Owner Trustee,
Owner Participant or Lessee, in each case, to Loan Participant and/or Note Holders, and for the
uses and purposes and subject to the terms and provisions hereof, and in consideration of the
premises and of the covenants herein contained, and of the acceptance of the Secured Notes by
the holders thereof, and of the sun1 of $1 paid to Owner Trustee by Indenture Trustee at or before
the delivery hereof, the receipt whereof is hereby acknowledged, Owner Trustee has granted,
bargained, sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and does
hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and confirm, unto
Indenture Trustee, its successors and assigns, for the security and benefit of Loan Participant and
Note Holders from time to time, a security interest in and mortgage Lien on all estate, right, title
and interest and all powers and privileges of Owner Trustee in, to and under the following
desc.ribed property, rights, interests and privileges whether tangible or intangible, wherever
located or situated, whether now owned or held or hereafter acquired, other than Excepted
Payments and Excepted Rights (which collectively, excluding Excepted Payments and Excepted
Rights but otherwise including all property hereafter specifically subjected to the Lien of this
Indenture by the Indenture Supplements or any mortgage supplemental hereto, are included
within the Trust Indenture Estate), to wit:

               (1)     the Equipment and all replacements thereof and substitutions therefor in
which Owner Trustee shall from time to time acquire an interest as provided herein and in the
Lease, all as more particularly described in the Indenture Supplements executed and delivered
with respect to the Equipment or any such replacements or substitutions therefor, as provided in
this Indenture, and the interest of Owner Trustee in all records, logs and other documents at any
time maintained by Lessee with respect to the foregoing property;

               (2)     the French Leasehold Interests, each French Lease, each Assignment
(Cession), each Consent to Assignment (Cession), each Lessor Security Agreement, each Escrow
Agreement, each Anitrak Delegation and each Amtrak Bill of Sale, including, without limitation,
all rights of Owner Trustee to exercise any election or option (including the election to give
notice pursuant to Sections 4.1, 4.2.1 and 4.3 of each French Lease) or to make any decision or
determination or to give or receive any notice, consent, waiver or approval or to take any other
action under or in respect of any such document or to accept, surrender or redelivery of the
Equipment or any part thereof, as well as all the rights, powers and remedies on the part of
Owner Trustee, whether acting under any suc.h document or by statute or at law or in equity or
otherwise, arising out of any Lease Event of Default or otherwise;




                                               1-2
            Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 8 of 68



                (3)     the Lease and all Rent thereunder, including, without limitation, all
amounts of Base Rent, Supplemental Rent, and payments of any kind thereunder or in respect
thereof, the Purchase Agreement (to the extent assigned by each Assignment of Warranties),
each Assignment of Warranties, and each Consent, including without limitation, in the case of
each such Operative Document (other than with respect to all Excepted Payments and Excepted
Rights), (x) all amounts or other payments of any kind paid or payable by the obligor(s)
thereunder or in respect thereof to Owner Trustee whether in its capacity as Lessor or otherwise
as well as all rights of Owner Trustee to enforce payment of any such amounts or payments, (y)
all rights of Owner Trustee to exercise any election or option or to make any decision or
determination or to give or receive any notice, consent, waiver or approval or to take any other
action under or in respect of any such document or to accept surrender or redelivery of the
Equipment or any part thereof, as well as all the rights, powers and remedies on the part of
Owner Trustee, whether acting under any such document or by statute or at law or in equity, or
otherwise, arising out of any Lease Event of Default or otherwise, and (z) any right to restitution
from Lessee in respect of any determination of invalidity of any such document;

                       all rents, issues, profits, revenues and other income of the property
                       (4)
subjected or required to be subjected to the Lien of this Indenture;

               (5)     all insurance and requisition proceeds with respect to the Equipment or
any part thereof including but not limited to the insurance required under Section 8 of the Lease;

              (6)     all moneys and securities now or hereafter paid or deposited or required to
be paid or deposited to or with Indenture Trustee by or for the account of Owner Trustee
pursuant to any term of any Operative Document and held or required to be held by Indenture
Trustee hereunder; and

                       (7)      all proceeds of the foregoing;

BUT EXCLUDING from the foregoing and from the Trust Indenture Estate all Excepted
Payments and Excepted Rights, and the rights to enforce, collect, settle or compromise the same,
and SUBJECT TO the rights of Owner Trustee and Owner Participant under Section 6.10 hereof.

Conc.urrently with the delivery hereof, Owner Trustee is delivering to Indenture Trustee the
executed counterpart of the Lease (including each Lease Supplement delivered on the first
Closing Date) identified for Uniform Commercial Code purposes as the sole chattel paper
original of the Lease (to which a chattel paper receipt is attached), together with executed copies
of the Indenture Documents. On each subsequent Closing Date, Owner Trustee shall deliver to
Indenture Trustee the executed counterpart of the Lease Supplement with respect to the Units
delivered on such Closing Date identified for Uniform Commercial Code purposes as the sole
chattel paper original of the Lease Supplement (to which a chattel paper receipt shall be
attached).

               Notwithstanding the foregoing provisions, the obligations with respect to the
Secured Notes issued on a particular Closing Date are secured only by a security interest in, and
an assignment of Owner Trustee’s rights under the Lease, the other Indenture Documents and
any related part of the Trust Indenture Estate with regard to, the Equipment financed on such


Inden,ure [Ant,rok   Tmrr HS-EDC-I)                     1-3                             NY il28270vl.l
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 9 of 68



Closing Date, replacements therefor, substitutions thereof, accessions thereto, requisition
proceeds with respect thereto, and all monies, securities and other proceeds with respect thereto
and not secured by a security interest in, or an assi,gment of Owner Trustee’s rights under the
Lease, the other Indenture Documents and any related part of the Trust Indenture Estate with
respect to, the Equipment financed on any other Closing Date or any replacements therefor,
substitutions thereof, accessions thereto, requisition proceeds with respect thereto, and all
monies, securities and other proceeds with respect thereto.

                                     HABENDUM CLAUSE

                TO HAVE AND TO HOLD all and singular the aforesaid property unto Indenture
Trustee, its successors and assigns, in trust for the benefit and security of Loan Participant and
Note Holders from time to time, without any priority of any one Secured Note over any other
Sec.ured Note issued on the same Closing Date, and for the uses and purposes and subject to the
ternis and provisions set forth in this Indenture.

                It is expressly agreed that anything contained in the Granting Clause
notwithstanding, Owner Trustee shall remain liable under the Indenture Documents to perform
all of the obligations assumed by it thereunder. all in accordance with and pursuant to the terms
and provisions thereof, and Indenture Trustee, Loan Participant and Note Holders shall have no
obligation or liability under any thereof by reason of or arising out of the assignment hereunder,
nor shall Indenture Trustee, Loan Participant or Note Holders be required or obligated in any
manner to perform or fulfill any obligations of Owner Trustee under or pursuant to any of the
Indenture Documents, except as herein expressly provided, to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or present or file any claim,
or take any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

                Owner Trustee does hereby constitute Indenture Trustee the true and lawful
attorney of Owner Trustee. irrevocably, with full power (in the nanie of Owner Trustee or
otherwise) to ask, require, demand and receive any and all moneys and claims for moneys (in
each case including insurance and requisition proceeds but excluding Excepted Rights and
Excepted Payments) due and to become due under or arising out of the Indenture Documents and
all other property which now or hereafter constitutes part of the Trust Indenture Estate, to
endorse any checks or other instruments or orders in connection therewith and to file any claims
or to take any action or to institute any proceedings which Indenture Trustee may deem to be
necessary or advisable in the premises including, without limitation, the express power to
execute and deliver a bill of sale conveying title to the Equipment to Indenture Trustee on and
subject to the ternis and conditions of Article Iv of this Indenture. Under the Lease, Lessee is
directed to make all payments of Rent (other than Excepted Rights and Excepted Payments) and
all other amounts which are required to be paid to or deposited with Owner Trustee pursuant to
the Lease (other than Excepted Rights and Excepted Payments) directly to Indenture Trustee at
such address or addresses as Indenture Trustee shall specify, for application as provided in this
Indenture. Further, Owner Trustee agrees that promptly on receipt thereof, it will transfer to
Indenture Trustee any and all monies from time to time rec.eived by it constituting part of the
Trust Indenture Estate, whether or not expressly referred to in the immediately preceding
sentence, but including, without limitation, any thereof constituting a payment under the Lease
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 10 of 68



for distribution by Indenture Trustee pursuant to this Indenture, except that Owner Trustee shall
accept for distribution pursuant to the Trust Agreement any amounts distributed to it by
Indenture Trustee under this Indenture.

               Owner Trustee agrees that at any time and from time to time, upon the written
request of Indenture Trustee, Owner Trustee will promptly and duly execute and deliver or cause
to be duly executed and delivered any and all such further instruments and documents as
Indenture Trustee may reasonably deem desirable in obtaining the full benefits of the assignment
hereunder and of the rights and powers herein granted.

                Owner Trustee does hereby warrant and represent that it has not assibed or
pledged, and hereby covenants that it will not assign or pledge, so long as this Indenture shall
remain in effect and the Lien hereof shall not have been released pursuant to Section 10.01
hereof, any of its estate, right, title or interest hereby assigned, to anyone other than Indenture
Trustee, and that, with respect to such estate, right, title and interest hereby assigned, it will not,
except as provided in this Indenture and except as to Exc.epted Payments and Excepted Rights,
(i) ac.cept any payment from Lessee or French Lessor, enter into any agreement amending,
modifying or supplementing any of the Indenture Documents or execute any waiver or
modification of, or consent under, the terms of any of the Indenture Documents, (ii) settle or
compromise any claim (other than those relating to Excepted Rights and Excepted Payments)
arising under any of the Indenture Doc.uments, or (iii) submit or consent to the submission of any
dispute, difference or other matter (other than those relating to Excepted Rights and Excepted
Payments) arising under or in respect of any of the Indenture Documents to arbitration
thereunder.

               IT IS HEREBY COVENANTED ANXI AGREED by and between the parties
hereto as follows:

                                            ARTICLE I

                                          DEFINITIONS

               SECTION 1.01. Special Definitions. For all purposes of this Indenture the
following terms shall have the following meanings (such definitions to be equally applicable to
both the singular and plural forms of the terms defined):

              *‘Assirnip!io~iAgreement" shall mean any agreement entered into in accordance
with Section lO.l(i)(b) of the Participation Agreement.

               “Corpomre Trusr ~~J~iiJiis!rf~fjoJi”
                                              shall mean the Corporate Trust Administration
of Owner Trustee located at Wilniington Trust Company, Rodney Square North, 1100 North
Market Street, Wilniington, Delaware 19890-0001, Attention: Corporate Trust Administration,
or such other office at which Owner Trustee’s corporate trust business shall be administered
which Owner Trustee shall have specified by notice in writing to Lessee, Indenture Trustee,
Owner Participant, Loan Participant and Note Holders.

               “Corporure Trust OJJce” shall mean the principal office of Indenture Trustee
located at Allfirst Bank, 25 South Charles Street, Mail Code 101-591, Baltimore, Maryland
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 11 of 68



21201, Attention: Corporate Trust Administration, or such other office at which Indenture
Trustee’s corporate trust business shall be administered which Indenture Trustee shall have
specified by notice i n writing to Lessee, Owner Trustee, Loan Participant and each Note Holder.

               “Debt” shall mean any liability for borrowed money, or any liability for the
payment of money in connection with any letter of credit transaction, or other liabilities
evidenced or to be evidenced by bonds, debentures, notes or other similar instruments.

             “Defairlr” shall mean an event which with notice or lapse of time or both would
become an Event of Default.

               “Elwit ofDeJoirlr” shall have the meaning specified in Section 4.02 hereof.

               “E-rcepledPayiiieiits” means

               (i)   indemnity or other payments (and interest thereon to the extent provided
in the Operative Documents) paid or payable by Lessee in respect of Owner Participant, Trust
Company or any of their respective affiliates, successors, permitted assigns, directors, officers,
employees. servants and agents, pursuant to Sections6.1, 6.2 and 7.3 of the Participation
Agreement and any payments of costs and expenses of Owner Trustee and Owner Participant
payable by Lessee pursuant to the Operative Documents,

               (ii)    proc.eeds of any public liability insurance policies (or government
indemnities in lieu thereof) in respect of the Equipment payable as a result of insurance claims
paid for the benefit of, or losses suffered by, Owner Trustee, Trust Company or Owner
Participant.

               (iii) proceeds of property insurance maintained with respect to the Equipment
for the benefit of Owner Participant (whether directly or through Owner Trustee) and not
required to be maintained under Section 8 of the Lease except to the extent that the maintenance
thereof reduces the coverage of any amount payable under any insurance required to be
maintained under Section S of the Lease,

               (iv) payments of Suppleniental Rent by Lessee in respect of any amounts
payable under the Tax Indemnity Agreement,

               (v)     fees payable to Owner Trustee or Indenture Trustee pursuant to ‘the last
sentence of Section 7.2 of the Participation Agreement,

               (vi)   all right, title and interest of Owner Trustee a n d o r Owner Participant in
and to the Equity Guarantee Agreement and any payment paid or payable thereunder,

               (vii) any interest that pursuant to the Operative Documents may from time to
time accrue in respect of any of the amounts described in clauses (i) through (vi) above,

               (vi$ any right to exercise any election or option or make any decision or
determination, or to give or receive any notice, consent, waiver or approval, or to take any other
action in respect of, but in each case only to the extent relating to, any Excepted Payments,
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 12 of 68



                (is)   any right to restitution from Lessee in respect of, but only to the extent
relating to, any Excepted Payment resulting from a determination of invalidity of such Escepted
Payment,

               (x)     any right of Owner Trustee or Trust Company to indemnity from Owner
Participant pursuant to the Trust Agreement,

             (si)   any right to demand, collect or otherwise receive and enforce the payment
of any amount described in clauses (i) through (x) above, or to enforce the Equity Guarantee
Agreement, and

               (xii)   all proceeds of the foregoing.

                “Excepted Righrs” shall mean the rights of Owner Participant or Owner Trustee
set forth in Section 6.10 hereof.

             “Indetitiwe Docrrnied’ shall mean the Participation Agreement, the Lease, the
Purchase Agreement (to the estent assigned by each Assignment of Warranties), each
Assignment of Warranties, each Consent, each French Lease, each Assignment (Cession), each
Consent to Assignment (Cession), each Lessor Security Agreement, each Escrow Agreement,
each Amtrak Delegation and each Amtrak Bill of Sale.

                “lrideti/iwe Siippleiricrrr” shall mean each supplement to this Indenture, in
substantially the form of Exhibit A hereto, which shall particularly describe the Equipment and
any Replacement Unit included in the property of Owner Trustee covered by the Trust
Agreement and in the case of each such supplement delivered on a Closing Date, setting forth the
Debt Rate, maturity and principal amount of Secured Notes issued hereunder on such Closing
Date.

               “Indentured Properw” shall mean all property included in the Trust Indenture
Estate.

              “Majority in Ifiterest of h’ote Holders” as of a particular day of determination
shall mean the holders of at least .66-2/3% in aggregate unpaid principal amount of all Secured
Notes outstanding as of such date (excluding any Secured Notes held by Owner Trustee or
Owner Participant or any interests of Owner Participant therein by reason of subrogation
pursuant to Section 4.03 hereof (unless all Secured Notes then outstanding shall be held by
Owner Trustee or Owner Participant) or Lessee or any Affiliate of any thereof).

               ‘‘Make W i d e Preniiirni ,4r~iou~ir”
                                                  shall mean, with respect to any Secured Note, an
amount equal to the excess, if any, of (a) the present value, as of the date of the relevant payment
of such Secured Note, of the respective installments of principal of and interest on such Secured
Note that, but for such payment, would have been payable on Installment Payment Dates after
such payment over (b) the outstanding principal amount of such Secured Note then being paid.
Such present value shall be determined by discounting the amounts of such installments from
their respective Installment Payment Dates to the date of such prepayment, purchase or
acceleration at a rate equal to the Treasury Rate &p      0.70%. If the sum of the then Treasury
Rate plus 0.70% as so provided in the preceding sentence is equal to or higher than the Debt Rate
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 13 of 68



for such Secured Note, the Make Whole Premium Amount for such Secured Note is zero. The
Make Whole Premium Amount shall be determined solely by EDC or the Primary Loan
Participant, as the case may be.

                “Nore Holder” shall mean any holder from time to time of one or more Secured
Notes in its capacity as such.

               “Nore Regis/er” shall have the meaning specified in Section 2.09 hereof.

                “ferrrritted Lonri farticipad’ shall mean any Person who, at the time it acquires
its interest in a Secured Note, is entitled to complete exemption from the withholding and
deduction of United States Federal Taxes on interest received by it on any Secured Notes held by
it by reason of being:

              (i) a United States Person within the meaning of section 7701(a)(30) of the Code
       who is described in Treasury Regulation Sec.tion 1.6049-4(c)(l)(ii),

               (ii) a Non-U.S. Person whose ownership of its interest in such Secured Note is
       effectively connected (within the meaning of section 564(c) of the Code) with the
       conduct of a trade or business within the United States through a permanent
       establishment, or

               (iii) a resident of a Qualifying Jurisdiction (other than the United States) who is
       entitled to claim the benefits of the income tax treaty between its country of residence (as
       the case may be) and the United States, as then in effect.

                “frirwr?JLoari Purticipaii/” shall have the meaning given to such term in the
definition of “Treasury Rate” in this Section 1.

               “Qirahfvirig Jirrisdictiori” shall mean Austria, Canada, France, Germany, the
Republic of Ireland, Luxembourg, the Netherlands, Switzerland, the United Kingdom, Japan or
the United States.

                 “Relared Notes” shall mean with respect to a Unit delivered on any Closing Date
(or in substitution of any such Unit pursuant to Section 7.2 of the Lease and Section 5.06 hereof),
the Secured Notes of the series issued hereunder on such Closing Date.

                “Secrrred Note” or “Note” means each of the promissory notes of Owner Trustee,
substantially in the form thereof specified in Exhibit C to this Indenture, and shall include any
Secured Note issued in exchange therefor or replacement thereof pursuant to Section 2.09, 2.10
or 2.16 of this Indenture.

               “Treasirni Rare” shall, in respect of any determination of Make Whole Premium
Amount for any Secured Note, mean, as of any date, the weighted average yield to maturity of
United States Treasury Notes (determined by interpolation) with an average life equal to the
average life of such Secured Note on display on Dow Jones Market Service 7677 (or such other
display screen as may replace Dow Jones Market Service 7677); such weighted average yield of
United States Treasury Notes to be calculated by EDC (or if EDC is no longer a Loan
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 14 of 68



Participant, the Loan Participant (the “Priniuy L o m farticipam”) holding Secured Notes at
such time in an aggregate outstanding principal amount greater than the aggregate principal
amount of Secured Notes held by any other single Loan Participant).

               “Tritsr Itrrlerirwe Esrare” shall mean all estate, right, title and interest of Indenture
Trustee i n and to any of the properties, rights, interests and privileges granted to Indenture
Trustee pursuant to the Granting Clause of this Indenture, excluding, however, Excepted
Payments and Excepted Rights.

               SECTION 1.02. Reference to Other Documents. For all purposes of this
Indenture capitalized terms used but not defined herein are used as defined in Annex A to the
Lease and the rules of interpretation set forth in Annex A to the Lease shall also apply to this
Indenture, and by this reference are incorporated herein.

                                            ARTICLE I1

                                     THE SECURED NOTES

                SECTION 2.01. Forni of Secured Notes. The Secured Notes and Indenture
Trustee’s form of certificate of authentication to appear on the Secured Notes shall each be
substantially in the fonn of Exhibit C hereto.

                SECTION 2.02. Temis of Secured Notes. (a) Secured Notes shall be issued in
one or more series in an aggregate principal amount not to exceed the Loan Participant’s
Maximum Commitment, with each such series corresponding to a Closing Date and designated
with a letter for the series and a number for the number of the Secured Note in such series (e.g.,
“A-I”). Secured Notes issued on a Closing Date shall be in an aggregate principal amount equal
to Loan Participant’s Commitment for such Closing Date, and shall have a stated maturity on the
Installment Payment Date occurring in the month and year, in each case determined as provided
in Section 2.6 of the Participation Agreement and specified in the Indenture Supplement dated
the Closing Date on which such Secured Notes are issued. On such Closing Date, Secured Notes
shall be issued to and registered in the name of EDC (andor its transferees in accordance with
the Operative Documents) in a principal amount equal to the Loan Participant’s Commitment for
the Units to be delivered on such Closing Date.

              (b) The aggregate principal amount of the Secured Notes shall be due and
payable in semi-annual installments, payable on Installment Payment Dates, in amounts as set
forth in Annex A to the Secured Notes (provided, however, that the final principal payment for
each Secured Note shall in any and all events equal the then outstanding principal balance
thereof).

               (c) Secured Notes of each series shall bear interest at the applicable Debt Rate for
such series on the unpaid principal amount thereof from time to time outstanding From and
including the date thereof until such principal is paid in full. Accrued interest on each Secured
Note shall be payable in arrears on each Installment Payment Date and on the date such Secured
Note is paid in full. Nohvithstanding the foregoing, each Secured Note shall bear interest at the
Overdue Rate for such series of Secured Notes on any principal thereof and, to the extent
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 15 of 68



permitted by Applicable Law, on any interest or other amounts due thereunder, not paid when
due (whether at stated maturity. by acceleration or otherwise), payable on demand by Note
Holder thereof.

                (d) EDC (or if EDC is no longer a Loan Participant, the Primary Loan
Participant), shall determine the Overdue Rates from time to time in effect on the Secured Notes,
all in accordance with the definition of Overdue Rate, and promptly after each such
determination shall give Owner Trustee, Indenture Trustee, Lessee and each relevant Note
Holder notice of the interest rates, so determined. Any such determination shall be conclusive
absent manifest error.

               (e) Secured Notes shall be executed on behalf of Owner Trustee by one of its
authorized officers. Secured Notes bearing the signatures of individuals who were at any time
the proper officers of Owner Trustee shall bind Owner Trustee, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the authentication and
delivery of such Secured Notes or did not hold such offices at the respective dates of such
Secured Notes. Owner Trustee may from time to time execute and deliver Secured Notes (not,
however, exceeding in aggregate original principal amount the amount specified in and as
provided in Section 2.02(a)) hereof to Indenture Trustee for authentication upon original issue
and such Secured Notes shall thereupon be authenticated and delivered by Indenture Trustee
upon the written request of Owner Trustee signed by an authorized officer, provided that each
such request shall specify the aggregate original principal amount of all Secured Notes to be
authenticated hereunder on original issue. Each Secured Note issued hereunder on any Closing
Date shall be dated the date of its issuance and be of the appropriate series. No Secured Note
shall be secured by or entitled to any benefit under this Indenture or be valid or obligatory for
any purpose unless there appears on such Secured Note a certificate of authentication in the form
provided for herein executed by Indenture Trustee by the manual signature of one of its
authorized officers, and such certificate upon any Secured Note shall be conclusive evidence,
and the only evidence, that such Secured Note has been duly authenticated and delivered
hereunder.

              SECTION 2.03. Limitations       on   Prepavments;     Indemnities;    Currency.
(a) Secured Notes shall not be subject to prepayment except as provided in Sec.tions 2.12 and
2.14 hereof.

                (b) Owner Trustee agrees to pay over to Indenture Trustee for distribution in
accordance with Section 3.04(b) hereof any and all amounts received by Owner Trustee in
respect of indemnity amounts paid by Lessee in respect of Note Holders pursuant to Sections 6.1
and 6.2 of the Partic.ipation Agreement.

              (c) The obligations of Owner Trustee payable hereunder or under the Secured
Notes are payable in Dollars.

              SECTION 2.04. Taxes; Withholding. Indenture Trustee agrees, to the extent
required by Applicable Law, to withhold from each payment due hereunder or under any
Secured Note United States withholding taxes at the appropriate rate, and, on a timely basis, to
deposit such amounts with an authorized depository and make such reports, filings and other
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 16 of 68



reports in connection therewith, and in the manner required under Applicable Law. Upon any
such withholding. Indenture Trustee shall forthwith notify the affected Note Holder, Owner
Trustee and Lessee of such withholding. Indenture Trustee shall promptly furnish to each Note
Holder (but in no event later than the date 30 days after the due date thereof) a U S . Treasury
Forni 1042s (or similar forms as at any relevant time in effect), if applicable, indicating payment
in full of any Taxes withheld from any payments by Indenture Trustee to such Persons together
with all such other information and documents reasonably requested by Note Holder and
necessary or appropriate to enable each Note Holder to substantiate a claim for credit or
deduction with respect thereto for income tax purposes in any jurisdiction with respect to which
such Note Holder is required to file a tax return. In the case of a Note Holder that is a Non-U.S.
Person, Indenture Trustee agrees to furnish such Note Holder with such forms and other
documentation as may be necessary or desirable to enable such Note Holder to claim an
exemption from, or reduced rate of, such taxes, and provided that such Note Holder has
furnished Indenture Trustee with the requested forms and other documentation and has not
notified Indenture Trustee of the withdrawal or inaccuracy of such forni prior to the date of each
interest payment, only the reduced amount (if any) required by Applicable Law or treaty shall be
withheld from payments under the Secured Notes held by such Note Holder in respect of United
States federal income tax. In the case of a Note Holder that is a Non-U.S. Person and has
furnished to Indenture Trustee (A) hvo complete and effective original signed copies of Internal
Revenue Service Form 4224 evidencing such Note Holder’s qualification for a complete
exemption from U.S. federal income tax on all payments made under this Indenture and its
Secured Notes, (B) two complete and effective original signed copies of Internal Revenue
Service Form 1001 evidencing such Note Holder’s qualification for a complete exemption from
U.S. federal income tax on all payments of interest and fees made under this Indenture and its
Secured Notes on the basis of a treaty between the United States and the country of residence of
such Note Holder, (C) hvo complete and effective original signed copies of United States
Treasury Form W-9 and a certificate substantially in the form of Exhibit B or (D) such other or
successor forms or certificates as may be appropriate evidencing such Note Holder’s complete
exemption from the withholding of U S . federal income taxes on all payments of interest made
under this Indenture and its Secured Notes, in each case during the calendar year in which the
payment is made, or in either of the two preceding calendar years, no amount shall be withheld
from payments under the Secured Notes held by such Note Holder in respect of United States
federal income tas. If any Note Holder has notified Indenture Trustee that any of the foregoing
Fornis or certificates is withdrawn or inaccurate, or if the Internal Revenue Code or the
regulations thereunder or the administrative interpretation thereof are at any time after the date
hereof amended to require such withholding of United States federal income taxes from
payments under the Secured Notes held by such Note Holder, or if such withholding is otherwise
required, Indenture Trustee agrees to withhold from each payment due to the relevant Note
Holder withholding taxes at the appropriate rate under Applicable Law, and will, as more fully
provided above, on a timely basis, deposit such amounts with an authorized depository and make
such reports, filings and other reports in connection therewith, and in the manner required under
Applicable Law.

               If a Note Holder shall make a claim to Lessee for indemnification under
Section 6.1 of the Participation Agreement in respect of U.S. withholding taxes (for purposes
hereof a “U.S. IVif/i/roldi~igTnx Clnirri”) imposed on or in respect of any Secured Note, and
Owner Trustee (on the written direction of Lessee) provides within 60 days thereof a Permitted


Indennwr   (Anilrok Tnrrr HS.EDC-I)           I - 11                                    y
                                                                                        I Y #28?70 vI4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 17 of 68



Loan Participant ready, willing and able to purchase at the purchase price specified below such
Secured Note and assume such Note Holder’s rights and obligations under the Operative
Documents with respect thereto, then such Note Holder shall (unless it shall waive any claim for
any future indemnity thereunder for such U.S. Withholding Tax) sell, assign, transfer and convey
to such Pennitted Loan Participant (without recourse, representation or warranty of any kind
except the absence of any Lien thereon arising by reason of its own acts) all its right, title and
interest in and to such Secured Note and the Operative Documents with respect thereto
(excluding all right, title and interest under any of the foregoing to the extent such right, title or
interest is with respect to any action or inaction or state of affairs or event occurring prior to such
sale) under an instrument of assignment acceptable to such Note Holder and such Permitted Loan
Participant, for a purchase price equal to the outstanding principal amount of such Secured Note,
accrued interest thereon to but excluding the date of assignment, and all other amounts owing
under or in respect of such Secured Note.

                SECTION 2.05. Payments from Trust Indenture Estate Only. All payments to be
made by Owner Trustee under this Indenture shall be made only from the income and the
proc.eeds from the Trust Estate to the extent included in the Trust Indenture Estate and only to
the extent that Owner Trustee shall have sufficient income or proceeds from the Trust Indenture
Estate to enable Indenture Trustee to make payments in accordance with the terms hereof. Each
Note Holder, by its acceptance of such Secured Note, agrees that it will look solely to the income
and proceeds from the Trust Indenture Estate to the extent available for distribution to it as
herein provided and that none of Owner Trustee, Owner Participant, the Trust Company nor
Indenture Trustee is personally liable to it for any amounts payable under this Indenture or such
Secured Note or for any liability under this Indenture, except as expressly provided herein (in the
case of Owner Trustee, Trust Company and Indenture Trustee) or in the Participation Agreement
(in the case of Owner Participant, Owner Trustee, the Trust Company and Indenture Trustee).

                SECTION 2.06. Method of Payment. Principal, Make Whole Premium Amount,
if any, and interest and other amounts due hereunder or under the Secured Notes shall be payable
in Dollars in immediately available funds on the due date thereof, to Indenture Trustee at Allfirst
Bank, 25 South Charles Street, Mail Code 101-591, Baltimore, Maryland 21201, ABA
No. 0520001 13, Credit Trust Receipts Account No. 090-0276-4, Reference: Amtrak Trust-EDC-
1 Attention: Robert D. Brown, Corporate Trust Administration (or such other account at such
other financial institution in New York City or Baltimore, Maryland as Indenture Trustee may so
specify from time to time to Owner Trustee and Lessee) and Indenture Trustee shall remit all
such amounts so received by it to such address and in such manner (by wire transfer of
immediately available funds if not otherwise specified) (a) in the case of EDC, to the ac.c.ounts
specified for EDC in Schedule I to the Participation Agreement (or as EDC shall at any time
otherwise specify in writing to Indenture Trustee), (b) in the case of any other Note Holder as
such Note Holder shall have designated to Indenture Trustee in writing, and (c) in the case of
Owner Trustee, to its account at Wilmington Trust Company, Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890-0001, ABA 021000089, Credit Account No.
52997-0, Reference: Amtrak Trust HS-EDC-I, Attention: Roseline Maney, Corporate Trust
Administration. If the payment was received prior to 1 :00 a.m. New York time by Indenture
Trustee on any Business Day, Indenture Trustee shall make such payment by 3:OO p.m. New
York time on such Business Day; otherwise, Indenture Trustee shall make payment promptly,
but not later than 1 1 :00 a.m. New York time on the next succeeding Business Day. In the event
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 18 of 68



Indenture Trustee shall fail to make any such payment as provided in the immediately foregoing
sentence after its receipt of funds at the place and by the time specified above, Indenture Trustee,
in its individual capacity and not as Trustee, agrees to compensate Note Holders and Owner
Trustee at an interest rate equal to the Prime Rate for the period from the date such amount is due
to, but excluding the date such aniount is paid in full. If any sum payable hereunder to any Note
Holder falls due on a day which is not a Business Day, then suc.h sum shall be payable on the
nest succeeding Business Day and no interest or penalty shall accrue on the amount of such
payment if such payment is niade on such next succeeding Business Day. Prior to the due
presentment for registration of transfer of any Secured Note, Owner Trustee, Indenture Trustee
and Lessee may deem and treat the Person in whose name any Secured Note is registered on the
Note Register as the absolute owner and holder of such Secured Note for the purpose of
receiving payment of all amounts payable with respect to such Secured Note and for all other
purposes, and neither Owner Trustee nor Indenture Trustee nor Lessee shall be affected by any
notice to the contrary.

                SECTION 2.07. Application of Pavnients. Subject to Sections 3.02 and 3.03
hereof, eac.h paynient of princ.ipal and interest or other amounts due on each Secured Note shall
be applied, first, to the payment of interest on such Secured Note due and payable to the date of
such payment, as in such Secured Note provided, as well as any interest on overdue principal or,
to the extent pennitted by law, interest and other amounts thereunder, &,       to the payment of
any other amount (other than the principal of such Secured Note) due under such Secured Note,
third, to the payment of the principal of such Secured Note then due thereunder and fourth, the
balance, if any, remaining thereafter, to the payment of the principal of such Secured Note
remaining unpaid (provided that such Secured Note shall not be subject to prepayment without
the consent of the holder thereof except as permitted by Sections 2.12 and 2.14 hereof). The
amounts paid pursuant to clause “fourth“ above shall be applied to the installments of principal
of such Note in inverse order of maturity, except as provided in Section 2.14.

               SECTION 2.05. Termination of Interest in Trust Indenture Estate. A Note
Holder shall not, as such. have any further interest in, or other right with respect to, the Trust
Indenture Estate when and if the principal amount of and premium, if any, and interest on and
other amounts due under all Secured Notes held by such holder and all other sums payable to
such holder hereunder and under.the other Operative Docunients by Owner Trustee or Lessee
shall have been paid in full.

               SECTION 2.09. Registration, Transfer and Exchange of Secured Notes.
Indenture Trustee agrees with Owner Trustee that Indenture Trustee shall keep a register (herein
sometimes referred to as the “Note Register”) in which provisions shall be made for the
registration of Secured Notes and the registration of transfers of Secured Notes. The Note
Register shall be kept at the Corporate Trust Office, and Indenture Trustee is hereby appointed
“Secured Note Registrar” for the purpose of registering Secured Notes and transfers of Secured
Notes as herein provided. Upon surrender for registration of transfer of any Secured Note at the
Corporate Trust Office, Owner Trustee shall execute, and Indenture Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or more new Secured
Notes of the same series and of a like aggregate principal amount; provided that as a condition to
any such transfer, Indenture Trustee may require evidence satisfactory to it of the compliance of
such transfer with the Securities Act of 1933, as amended, including, without limitation, a legal
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 19 of 68



opinion from counsel acceptable to Indenture Trustee as to such compliance. At the option of
any Note Holder, Secured Notes held by such holder may be exchanged for other Secured Notes
of the same series of any authorized denominations, of like aggregate principal amount, upon
surrender of the Secured Notes to be exchanged at the Corporate Trust 0ffic.e. Each new
Secured Note issued upon transfer or exchange shall be in a principal amount of at least
$1,000,000 (or such lesser amount as shall equal the entire outstanding principal amount of all
Secured Notes of the relevant series held by any Note Holder) and dated the date of the
surrendered Secured Note. Whenever any Secured Notes are so surrendered for exchange,
Owner Trustee shall execute, and Indenture Trustee shall authenticate and deliver, the Secured
Notes of the relevant series which Note Holder making the exchange is entitled to receive. All
Secured Notes delivered pursuant to this Section 2.09 upon any registration of transfer or
exchange of Secured Notes shall be the valid obligations of Owner Trustee evidencing the same
respective obligations, and entitled to the same security and benefits under this Indenture, as the
Secured Xotes surrendered upon such registration of transfer or exchange. Every Secured Note
presented or surrendered for registration of transfer or exchange, shall (if so required by
Indenture Trustee) be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to Indenture Trustee duly executed by the holder thereof or his attorney duly
authorized in writing. Indenture Trustee shall make a notation on each new Secured Note of the
amount of all paynients of principal previously made on the old Secured Note or Secured Notes
with respect to which such new Secured Note is delivered pursuant to this Section 2.09 and the
date to which interest on such old Secured Note or Secured Notes has been paid. Neither
Indenture Trustee nor Owner Trustee shall be required to issue, transfer or exchange any Note
during a period beginning at the opening of business 10 Business Days before any date on which
interest or principal is to be paid through such date on which interest or principal is to be paid.
Owner Trustee shall not be required to exchange any surrendered Secured Notes as above
provided during the 7 calendar day period preceding the due date of any payment on such
Secured Note. Indenture Trustee shall not register a transfer of any Secured Note unless it shall
have received a certificate of the transferor certifying that such transferor has complied with the
provisions of Section 10.7 of the Participation Agreement in respect of such transfer or that such
Section is inapplicable to such transfer. By its acceptance thereof, each holder of a Secured Note
agrees to be bound by and comply with the provisions of the Participation Agreement and this
Indenture applicable to a Loan Partkipant or a Note Holder. Any assignment or other transfer of
all or any portion of any Secured Note may be effected only in accordance with the provisions of
this Section 2.09. Owner Trustee and Indenture Trustee may treat the registered owner of any
Secured Note as the owner thereof for all purposes notwithstanding any notice to the contrary.

                SECTION 2.10. Mutilated. Destroyed, Lost or Stolen Sec.ured Notes. If any
Secured Note shall become mutilated, destroyed, lost or stolen, Owner Trustee shall, upon the
written request of the affected Note Holder, execute and Indenture Trustee shall authenticate and
deliver, in replacement thereof, a new Secured Note of the same series in the same principal
amount, dated the date of the Secured Note being replaced and issued under this Indenture. If
the Sec.ured Note being replaced has become mutilated, such Secured Note shall be surrendered
to Indenture Trustee and a photocopy thereof shall be furnished to Owner Trustee by Indenture
Trustee. If the Secured Note being replaced has been destroyed, lost or stolen, the affected Note
Holder shall furnish to Owner Trustee and Indenture Trustee such security or indemnity as may
be required by them to save Owner Trustee and Indenture Trustee harmless and evidence
satisfactory to Owner Trustee and Indenture Trustee of the destruction, loss or theft of such

Indmrure ( A m r m k Tmurr HS-EDC-I)          I - 14                                    W If28270 vI4
         Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 20 of 68



Secured Note and of the ownership thereof; provided, that if the affected Note Holder is EDC or
an Institutional Investor with a tangible net worth in excess of S25,000,000, the written notice of
such destruction, loss or theft and the written undertaking of such holder delivered to Owner
Trustee and Indenture Trustee shall be sufficient evidence, security and indemnity.

               SECTION2.11. Payment of Expenses on Transfer. Upon the execution and
delivery of a new Secured Note or Secured Notes pursuant to Section 2.09 or 2.10 hereof, Owner
Trustee andor Indenture Trustee may require from the party requesting such new Secured Note
or Secured Notes, without any right of reimbursement under any Operative Document, payment
of a sum to reimburse Owner Trustee andor Indenture Trustee for, or to provide funds for, the
payment of any tax or other governmental charge in connection therewith or any charges and
expenses connected with such tax or other governmental charge paid or payable by Owner
Trustee or Indenture Trustee.

               SECTION 2.12. Optional Prepavment. (a) Owner Trustee may prepay the
Secured Notes in whole but not in part on any Business Day in connection with a refinanc.ing of
the Secured Notes as provided in Section 14.8 of the Participation Agreement at their respective
outstanding principal amounts, plus interest accrued thereon to the date of prepayment, plus the
Make Whole Premium Amount payable in respect thereof and all other amounts then owing to
Note Holders under the Operative Documents.

                (b) Irrevocable notice of prepayment pursuant to Section 2.12(a) shall be given
by Owner Trustee in the manner specified in Section 10.06 hereof at least 30 days prior to the
date fixed for prepayment and shall specify (x) that it is a notice of prepayment made pursuant to
Section 2.12 hereof and (y) the date fixed for prepayment. Upon the giving of any such notice
there shall become due and payable on the date specified the outstanding principal amount of
each Secured Note together with interest accrued thereon until the date of payment plus the
Make Whole Premium Amount, if any, payable in respect thereof and all other amounts owing to
Note Holders under the Operative Documents; provided however that, if the refinancing
contemplated by Section 14.8 of the Participation Agreement is not consummated, then the
principal amount of the Secured Notes shall not be deemed to have been due and no Make
Whole Premium Amount, if any, shall be payable as a result thereof.

                 (c) Concurrently with any prepayment made pursuant to Section 2.12(a) hereof or
Section 2.14 hereof, Owner Trustee, Lessee, and Indenture Trustee shall be furnished a
certificate setting forth computations in reasonable detail showing the manner of calculation of
any Make Whole Premium Amount payable in connection with any such prepayment or
purchase. EDC (or the Primary Loan Participant, as the case may be), shall furnish any such
certificate relating to the calculation of a Make Whole Premium Amount. Any such
determination shall be conclusive absent manifest error.

                   SECTION 2.13. Purchase Upon Event of Default.

              (a) If no Event of Default other than a Lease Event of Default shall have occurred
and upon the occurrence of (x) any Lease Event of Default, or (y) the Secured Notes shall have
become due and payable as provided in Article IV hereof, Owner Participant or Owner Trustee
may within 90 days thereafter elect to purchase all, but not less than all, Secured-Notes then


Indmlwe (AniImL Tnrsl HS-EDC-I)               I - 15                                    NY $28270 "14
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 21 of 68



outstanding in accordance with the provisions of this Section 2.13. To eserc.ise such election
Owner Participant or Owner Trustee shall give written notice thereof to each Note Holder and
Indenture Trustee and upon receipt of any such notice by Indenture Trustee duly given in
accordance with the provisions of this Section 2.13, Indenture Trustee shall not, so long as no
Event of Default which does not result from a Lease Event of Default shall have occurred and be
c.ontinuing, proceed to forec.lose the Lien of this Indenture on or prior to such designated date of
purchase. Such notice to Note Holders shall designate a date not more than 14 calendar days
thereafter as the payment date. Upon payment to it in the manner provided for in Section 2.06
hereof from Owner Participant or Owner Trustee of an amount equal to the aggregate unpaid
principal amount of all Secured Notes then held by such Note Holder, together with accrued and
unpaid interest thereon to the date of payment (but without any Make Whole Premium Amount),
and all other sums then due and payable to such Note Holder hereunder or under the other
Operative Documents, such Note Holder shall forthwith sell, assign, transfer and convey to
Owner Participant (without recourse, representation or warranty of any kind except for its own
acts) all of the estate, right, title and interest of such Note Holder in and to the Trust Indenture
Estate, this Indenture and all Secured Notes held by such Note Holder (excluding all estate, right,
title and interest under the Operative Documents to the extent such right, title or interest is with
respect to an obligation not then due and payable and not satisfied by Owner Participant, with
respect to any action or inaction or state of affairs occurring prior to such sale).

               (b) Owner Participant shall assume all of such Note Holder's obligations under
the Participation Agreement and this Indenture arising subsequent to such sale. If Owner
Participant shall so request, such Note Holder will comply with all the provisions of Section 2.09
hereof to enable new Secured Notes of the same series to be issued to Owner Participant in such
denominations as Owner Participant shall request. All charges and expenses required pursuant to
Section 2.1 1 hereof in connection with the issuance of any such new Secured Note pursuant to
this Section in connection with the failure to consummate a purchase shall be borne by Owner
Participant. Any election to purchase the Secured Notes under this Section 2.13 shall be
irrevocable, provided that if on the specified payment date the Lease Event of Default giving rise
to such election shall no longer be continuing, such election shall be deemed to be automatically
withdrawn .

               SECTION 2.14. Mandatory Prepayment. The Secured Notes of the series issued
on the Closing Date for any Unit shall be prepaid in full or in part, as provided below, and, in
connection therewith, immediately available funds in Dollars shall be deposited by or on behalf
of Owner Trustee in the account of Indenture Trustee at the place and by the time and otherwise
in the manner provided in Section 2.06 hereof, as follows:

                (a) upon the occurrence of a Casualty Occurrence in respect of any Unit or Units
(unless pursuant to Section 7 of the Lease and Section 5.06 hereof a Replacement Unit shall have
been substituted for the Unit subject to such Casualty Occurrence), on the date specified for
payment of Casualty Value with respect to such Casualty Occurrence in Section 7 of the Lease,
the Related Notes shall be prepaid in full or (if the fraction in the following clause (i) is less
than 1) in part (equal to the principal amount determined by such clause (i)), at a price equal to
the sum of (i) as to principal thereof, an amount equal to the product obtained by multiplying the
aggregate unpaid principal amount of such Related Notes as at the date of such prepayment for
such Unit or Units (after deducting therefrom the principal installment, if any, due on such date)
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 22 of 68



by a fraction, the numerator of which shall be the Lessor’s Cost of such Unit or Units and the
denominator of which shall be the aggregate Lessor’s Cost of all Units that were delivered on the
same Closing Date as such Unit or Units (or in substitution for any Unit or Units delivered on
such Closing Date pursuant to Section 7.2 of the Lease and 5.06 hereof) and were included in the
Trust Indenture Estate immediately prior to the date of such determination, & (ii) as to interest,
the aggregate amount of interest accrued and unpaid in respect of the principal amount to be
prepaid pursuant to clause (i) above to but not including the date of prepayment after giving
effect to the application of any Base Rent paid on or prior to the date of such prepayment, but
without the payment of any Make Whole Premium Amount, &p            (iii) all such other sums then
due and payable hereunder and thereunder by Lessee or Owner Trustee to Note Holders;

                (b) at any time, upon Lessee’s or Lessor’s election to terminate the Lease with
respect to any Unit or Units as provided in Section 26 of the Lease (unless such election shall
have been revoked pursuant to Section 26.3 of the Lease), on the Termination Date, the Related
Notes shall be prepaid in full or (if the frac.tion in the following clause (i) is less than 1) in part
(equal to the principal amount determined by such clause (i)), at a price equal to the sum of (i) as
to principal thereof, an amount equal to the pr0duc.t obtained by multiplying the aggregate
unpaid principal amount of such Related Notes as at the date of such prepayment for such Unit
or Units (after deducting therefrom the principal installment, if any, due on such date) by a
fraction, the numerator of which shall be the Lessor’s Cost of such Unit or Units and the
denominator of which shall be the aggregate Lessor’s Cost of all Units that were delivered on the
same Closing Date as such Unit or Units (or in substitution for any Unit or Units delivered on
such Closing Date pursuant to Section 7.2 of the Lease and 5.06 hereof) and were included in the
Trust Indenture Estate immediately prior to the date of such prepayment and (ii) as to interest,
the aggregate amount of interest accrued and unpaid in respect of the principal amount to be
prepaid pursuant to clause (i) above to but not including the date of prepayment after giving
effect to the application of any Base Rent paid on or prior to the date of such prepayment, (iii) an
amount equal to the Make Whole Premium Amount, if any, in respect of the principal amount to
be prepaid pursuant to clause (i) above and (iv) all such other sums then due and payable
hereunder and thereunder by Lessee or Owner Trustee to Note Holders, provided however, that if
the voluntary termination contemplated by Section 26 of the Lease is not consummated for any
reason, or Lessee has not provided the required funds to effect such voluntary termination, then
the principal amount of the Secured Notes shall not be deemed to have been due and no Make
Whole Premium Amount shall be payable as a result thereof;

                (c) at any time, upon Lessee’s election to purchase any Unit or Units as provided
in Section 16.1 of the Lease, on the date of such purchase, the Related Notes (unless assumed as
provided tt!erein and in Section 18 of the Participation Agreement) shall be prepaid in full or (if
the fraction in the following clause (i) is less than 1) in part (equal to the principal amount
determined by such clause (i)), at a price equal to the sum o f (,i) as to principal thereof, an
amount equal to the product obtained by multiplying the aggregate unpaid principal amount of
such Related Notes as at the date of such prepayment for such Unit or Units (after deducting
therefrom the principal installment, if any, due on such date) by a fraction, the numerator of
which shall be the Lessor’s Cost of such Unit or Units and the denominator of which shall be the
aggregate Lessor’s Cost of all Units that were delivered on the same Closing Date as such Unit
or Units (or in substitution for any Unit or Units delivered on such Closing Date pursuant to
Section 7.2 of the Lease and 5.06 hereof) and were included in the Trust Indenture Estate


lnclcrirurr I.l!nrruk Trurl HS-EDC-IJ           I - 17                                     NY $28270 “I4
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 23 of 68



immediately prior to the date of such prepayment &, (ii) as to interest, the aggregate amount of
interest accrued and unpaid in respect of the principal amount to be prepaid pursuant to clause (i)
above to but not including the date of prepayment after giving effect to the application of any
Base Rent paid on or prior to the date of such prepayment &, (iii) an amount equal to the Make
Whole Premium Amount, if any, in respect of the principal amount to be prepaid pursuant to
clause (i) above, &, (iv) all such other sums then due and payable hereunder and thereunder by
Lessee or Owner Trustee to Note Holders provided however, that if the purchase option
contemplated by Section 16.1 of the Lease is not consummated for any reason, or Lessee has not
provided the required funds to effect such purchase option, the principal amount of the Secured
Notes shall not be deemed to have been due and no Make Whole Premium Amount shall be
payable or prepayable as a result thereof; and

               (d) if, upon the occurrence of a Special Event, EDC requires that Amtrak refund
the Secured Notes pursuant to Section 19 of the Participation Agreement, the Secured Notes
shall be prepaid in full at a price equal to the sun1 of (i) as to principal thereof, an amount equal
to the aggregate unpaid principal amount of the Secured Notes as at the date of such prepayment,
& (ii) as to interest, the aggregate amount of interest accrued and unpaid in respect of the
principal amount to be prepaid pursuant to clause (ij above to but not including the date of
prepayment after giving effect to the application of any Base Rent paid on or prior to the date of
such prepayment, but without the payment of any Make Whole Premium Amount, & (iii) all
such other sums then due and payable hereunder and thereunder.

In the event of any prepayment of less than the entire principal amount of any series then
outstanding pursuant to clause (a), (b) or (cj of this Section 2.14, (i) Owner Trustee will allocate
the principal amount so to be prepaid among all outstanding Secured Notes of such series E
-
rata according to the respective unpaid principal amounts of the Secured Notes of such series and
(ii) the amount required to be paid pursuant to Section 2.02@) hereof in respect of the Secured
Notes of such series shall be reduced on each Installment Payment Date for such series
subsequent to the date of such prepayment by an amount equal to the product of (A) the principal
amount of Secured Notes of such series which would be due and payable on each Installment
Payment Date had such prepayment not been made and (B) a fraction, the numerator of which
shall be the aggregate principal amount of the Secured Notes of such series so prepaid and the
denominator of which shall be the entire principal amount of the Secured Notes of such series
outstanding immediately prior to such prepayment.

               SECTION 2.15. Secured Notes in Respect of Replacement Eauipment. Upon the
execution and delivery of an Indenture Supplement covering a Replacement Unit, as provided in
Section 5.06 hereof, each Related Note shall be deemed to have been issued in connection with
such Replacement Unit and any other Units then in the Trust Indenture Estate, and each Related
Note issued thereafter upon a transfer or exchange of, or as a replacement for, a Related Note,
shall be designated as having been issued in connection with such Replacement Unit and any
other Units then in the Trust Indenture Estate, but without any other change therein except as
provided for in this Article 11.

                                          ARTICLE 111




Incfcnrsre lrlriirrnk Tnrrr HSEDC-I)           1-1s                                       NY $28270 “14
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 24 of 68



                      RECEIPT, DISTRIBUTION AND APPLICATION
                        OF INCOME FROM THE TRUST ESTATE

                SECTION 3.01. Certain Rent Distributions. Except as otherwise provided in
Section 3.03 hereof, each installment of Base Rent paid with respect to Equipment purchased on
a specific Closing Date as well as any related payment of interest on overdue installments of
Base Rent and any payment received by Indenture Trustee as contemplated by the first sentence
of Section 4.03 hereof shall be promptly distributed in the following order of priority: first, SO
much of such installment or payment as shall be required to pay in full the aggregate amount of
the payment or payments of principal and interest and other amounts (as well as any interest on
overdue principal and, to the extent permitted by law, on interest and other amounts) then due
under all Secured Notes issued on such Closing Date shall be distributed to Note Holders ratably,
without priority of one Secured Note issued on such Closing Date over the other, in the
proportion that the amount of such payment or payments then due under each such Secured Note
issued on such Closing Date bears to the aggregate amount of the payments then due under all
such Secured Notes issued on such Closing Date; and, &,               the balance, if any, of such
installment remaining thereafter shall be distributed to Owner Trustee for distribution pursuant to
the Trust Agreement; provided. however, that if a Specified Default or an Event of Default shall
have occurred and be continuing, then such balance as shall not constitute Excepted Payments
shall not be distributed as provided in this clause “d’     but shall be held by Indenture Trustee
as p a t of the Trust Indenture Estate until whichever of the following shall first occur: (i) all
Specified Defaults and Events of Default shall have been cured, in which event such balance
shall be distributed as provided in this clause      “e’,       (ii) Section 3.03 hereof shall be
applicable, in which event such balance shall be distributed in accordance with the provisions of
said Section 3.03 or (iii) the ISOth day after the receipt of such payment, in which event such
balance shall be distributed as provided in this clause“e’.
                SECTION 3.02. Casualtv Occurrence and Replacement; Lease Termination;
Refinancing. (a) Except as otherwise provided in Sec.tions 3.02(d) and 3.03 hereof, any
payment received by Indenture Trustee with respect to (i)any optional prepayment of the
Secured Notes pursuant to Section 2.12 hereof, (ii) any termination of the Lease pursuant to
Section 26 thereof or (iii) any purchase of any Unit by Lessee pursuant to Section 16.1 of the
Lease shall be applied to the prepayment of the Secured Notes and to all other amounts payable
hereunder as provided in Sections 2.12(a), 2.14(b) or 2.14(c) hereof, respectively, as the case
may be, by applying such funds first, to reimburse Indenture Trustee for any reasonable
out-of-pocket costs or expenses incurred in connection with such Casualty Occurrence
termination or purchase, &,       as provided in clause ‘‘W’        of Section 3.03 hereof, third, as
provided in clause   “m’     of Section 3.03 hereof, fourth, as provided in clause ”fourth“ of
Section 3.03 hereof (as respects the Secured Notes being prepaid as aforesaid) &p       payment of
any Make Whole Premium Amount related thereto, fiAh, as provided in clause “fifth“ of Section
3.03 hereof (as respects the Secured Notes being prepaid as provided in said Sections), and sixth,
as provided in clause “sixth“ of Section 3.03; provided, that if a Replacement Unit or Units are to
be substituted for any Unit or Units subject to such Casualty Occurrence as provided in Section 7
of the Lease and Section 5.06 hereof, any proceeds which result From such Casualty Occurrence
and are paid to Indenture Trustee shall be held by Indenture Trustee as part of the Trust
Indenture Estate and, so long as no Lease Default has occurred and is continuing or unless
otherwise applied pursuant to Section 3.03 hereof after application to Lessee’s obligations under
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 25 of 68



the Lease in accordance with the provisions thereof, such proceeds shall be released to Lessee
upon the release of such Unit or Units the subject of such Casualty Occurrence and the
replacement thereof as provided in such Sections.

                (b) Except as othenvise provided in Section 3.02(a), 3.02(d) or 3.03 hereof, any
amounts received directly or indirectly from any Governmental Authority or insurer or other
party not as a result of a Casualty Occurrence and pursuant to any provision of Section 7 or S of
the Lease shall be applied as provided in the applicable provisions of the Lease and, if and to the
extent that any portion of such amounts held for account of Lessee are not at the time required to
be paid to Lessee pursuant to the applicable provisions of Section 7 or 8 of the Lease, shall be
held by Indenture Trustee as security for the obligations of Lessee under the Lease and shall be
invested in accordance with the terms of Section 3.07 hereof and at such time as the conditions
specified in the Lease for payment of such aniounts to Lessee shall be fulfilled, such portion, and
the net proceeds of any investment thereof, shall be paid to Lessee to the extent provided in the
Lease, unless such net proceeds have theretofore been applied to Lessee’s obligation under the
Lease in accordance with the provisions thereof or the Secured Notes shall have theretofore
become due and payable pursuant to Article IV hereof, in which event such portion shall be
distributed forthwith in accordance with the provisions of Section 3.03 hereof.

               (c) Except as othenvise provided in Section 3.02(d) or 3.03 hereof, any payment
received by Indenture Trustee with respect to the refinancing of the Secured Notes pursuant to
Section 19 of the Participation Agreement or with respect to a Casualty Occurrence in respect of
one or more Units shall be applied to a prepayment of the relevant Secured Notes and to all other
amounts payable hereunder as provided in Section 2.14(a) and 2.14(d), respectively, by applying
such funds first, to reimburse Indenture Trustee for any reasonable out-of-pocket costs or
expe.nses incurred in connection with such prepayment,     a,     as provided in clause “d’
of Section 3.03 hereof, third, as provided in clause    “w’   of Section 3.03 hereof, fourth, as
provided in clause “fourth“ of Section 3.03 hereof (as respects the Secured Notes being prepaid
as provided in said Sections), fifth, as provided in clause “fifth“ of Section 3.03 hereof (as
respects the Secured Notes being prepaid as provided in said Sections), and sixth, as provided in
c.lause‘‘m’    of Section 3.03.

               (d) Notwithstanding Section 3.03 or any reference to Section 3.03 hereof
contained in paragraph (a), (b) or (c) of this Section 3.02, any amounts held by Indenture
Trustee, including, without limitation, pursuant to Section 7 or S of the Lease, which are payable
to Lessee pursuant to the terms of the Lease or held by Indenture Trustee in accordance with
Section 7.4 or 8.2 of the Lease shall be so paid to Lessee or held by Indenture Trustee as security
for the obligations of Lessee in each case in accordance with the applicable provisions of the
Lease.

                SECTION 3.03. Payment After Event of Default, etc. Except as otherwise
provided in Sections 3.02(d) and 6.07 hereof, all payments received and amounts held or realized
by Indenture Trustee constituting part of the Trust Indenture Estate (i) after an Event of Default
shall have occurred and so long as such Event of Default shall be continuing and Indenture
Trustee has declared the Lease to be in default or has othenvise received a request in accordance
with the first sentence of Section 5.02(b) hereof to pursue remedies in respect thereof or (ii) after
the Secured Notes shall have become due and payable as provided herein (and such acceleration
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 26 of 68



shall not have been, or deemed to have been, rescinded), as well as all payments or amounts then
held by Indenture Trustee as part of the Trust Indenture Estate, shall be promptly distributed by
Indenture Trustee in the following order of priority:

                        -
                        first, so much of such payments or amounts as shall be required to
          reimburse Indenture Trustee for any related tax, expense, charge or other loss (including,
          without limitation, all amounts to be expended at the expense of, or charged upon the
          tolls, rents, revenues, issues, products and profits of, the Indentured Property pursuant to
          Section 4.05(b) hereof) incurred by Indenture Trustee (to the extent not previously
          reimbursed) (including, without limitation, the expenses of any sale, taking or other
          proceeding, reasonable attorneys’ fees and expenses, court costs, and any other
          expenditures incurred or expenditures or advances made by Indenture Trustee in the
          protection, exercise or enforcement of any right, power or remedy or any damages
          sustained by Indenture Trustee, liquidated or otherwise, upon such Event of Default) shall
          be applied by Indenture Trustee in reimbursement of such expenses;

                          &,       so much of such payments or amounts remaining as shall be
          required to reimburse Note Holders for payments made pursuant to Section 5.03 hereof
          (to the extent not previously reimbursed) shall be distributed to Note Holders, and if the
          aggregate amount remaining shall be insufficient to reimburse all such payments in full, it
          shall be distributed ratably. without priority of one over any other, in the proportion that
          the aggregate amount of unreinibursed payments made by each such Note Holder
          pursuant to said Section 5.03 bears to the aggregate amount of the unreimbursed
          payments made by all Note Holders pursuant to said Section 5.03;

                          third, so much of the payments or amounts remaining as shall be required
          to pay to each Note Holder all other amounts payable pursuant to the indemnification
          provisions of Section 6.1 or 6.2 of the Participation Agreement or pursuant to any other
          provision of this Indenture or any Indenture Document and secured hereunder (other than
          amounts payable pursuant to clause “second”, “fourth” or “fifth“ of this Section 3.03) to
          such Note Holder or to its predecessors and remaining unpaid shall be distributed to such
          holder for distribution to itself and such predecessors, as their interests may appear, and if
          the aggregate amount remaining shall be insufficient to pay all such amounts in full, such
          payment or amount shall be distributed ratably, without priority of any Note Holder over
          any other Note Holder, in the proportion that the aggregate amount due each such Note
          Holder under this clause ‘‘W’bears to the aggregate amount due all such Note Holders
          under this clause          “u’;
                          fourth, so muc.h of such payments or amounts remaining as shall be
          required to pay in full all accrued but unpaid interest on the outstanding principal amount
          of the Secured Notes, shall be distributed to Note Holders, and if the aggregate amount so
          to be distributed shall be insufficient to pay all such amounts in full, then such payment
          or amount shall be distributed ratably, without priority of any Note Holder over any other
          Note Holder, in the proportion that the aggregate amount thereof owed to each Note
          Holder bears to the aggregate amount thereof owed to all Note Holders;




Indenlure (Anirrnk Tnrrr HS-EDC-I)                I - 21                                    NY 628270 v l l
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 27 of 68



                      fitth, so much of such payments or amounts remaining as shall be required
       to pay in full the aggregate unpaid principal amount of all Secured Notes then due shall
       be distributed to Note Holders, and if the aggregate amount so to be distributed shall be
       insufficient to pay all such amounts in full, then, such payment or amount shall be
       distributed ratably, without priority of any Note Holder over any other Note Holder, in
       the proportion that the aggregate unpaid principal amount of all Secured Notes held by
       each such Kote Holder bears to the aggregate unpaid principal amount of all Secured
       Notes; and

                      sixth, the balance, if any, of such payments or amounts remaining
       thereafter shall be distributed to Owner Trustee for distribution pursuant to the Trust
       Agreement.

               SECTION 3.04. Certain Pavments. (a) Except as otherwise provided in this
Indenture, any payments received by Indenture Trustee for which provision as to the application
thereof is made in the Lease or i n any other Operative Document shall be applied forthwith to the
purpose for which such payment was made in accordance with the terms of the Lease or suc.h
other Operative Document.

                (b) Indenture Trustee will distribute promptly upon receipt any indemnity or
other payment received by it from Owner Trustee or Lessee in respect of Indenture Trustee in its
individual capacity or any Note Holder or Loan Participant pursuant to either Section 6.1 or 6.2
of the Participation Agreement, directly to the Person entitled thereto.

               (c) Any payment of Rent received by Owner Participant or Indenture Trustee
pursuant to the fourth sentence of Section 4.03 hereof shall, so long as no Specified Default or
Lease Event of Default under the Lease in respect of any payments of Base Rent, Adjusted EBO
Price, Termination Value or Casualty Value shall have occurred and be continuing and no
Indenture Event of Default which is not a Lease Event of Default shall have occurred and be
continuing, and except to the extent applied as provided in Section 3.03 hereof, be retained by, or
promptly distributed to, Owner Participant.

              (d) Notwithstanding anything to the contrary contained in this Article 111, any
payment received by Indenture T i s t e e which constitutes Excepted Payments shall be distributed
promptly upon receipt by Indenture Trustee directly to the Person or Persons entitled thereto.

                SECTION 3.05. Other Pavments. Any payments received by Indenture Trustee
for which no provision as to the application thereof is made in the Lease or in another Operative
Document or elsewhere in this Indenture shall be distributed by Indenture Trustee to Owner
Trustee for distribution in accordance with the Trust Agreement to the extent not received or
realized at any time prior to the payment in full of all obligations to Note Holders secured by the
Lien of this Indenture, in which case such payments will be distributed in the order of priority
specified in Section 3.01 hereof.

                SECTION 3.06. Pavments to Owner Trustee. Any amounts distributed hereunder
by Indenture Trustee to Owner Truster shall be paid to Owner Trustee by wire transfer of funds
of the type received by Indenture Trustee at such office and to such account or accounts of such
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 28 of 68



entity or entities as shall be designated by notice from Owner Trustee to Indenture Trustee from
time to time. Owner Trustee hereby notifies Indenture Trustee that unless and until Indenture
Trustee receives notice to the contrary from Owner Trustee, all amounts to be distributed to
Owner Trustee from Indenture Trustee (other than amounts payable to the Trust Company) shall
be distributed by wire transfer of funds of the type received by Indenture Trustee to Owner
Participant.

               SECTION 3.07. Investment of Amounts Held bv Indenture Trustee. (a) Any
amounts held by Indenture Trustee as assignee of Owner Trustee’s rights to hold moneys for
security pursuant to Section 7.4 or 8.2 of the Lease shall be held in accordance with the terms of
such Section; and Indenture Trustee hereby agrees to perfomi the duties of Owner Trustee under
such Section.

                (b) Any amounts held by Indenture Trustee pursuant to the proviso to the first
sentence of Section 3.01 hereof, pursuant to Section 3.02 hereof, pursuant to the fourth sentence
of Section 4.03 hereof or pursuant to Section 7.4 or 8.2 of the Lease shall be invested by
Indenture Trustee from time to time in Permitted Investments selected by Owner Trustee (or, to
the extent contemplated by said Section 7.4 or 8.2, Lessee) if such investments are reasonably
available. Unless otherwise expressly provided in this Indenture, any income realized as a result
of any such investment and any payments by Lessee pursuant to the Lease in respect of any
losses or expenses, net of Indenture Trustee’s reasonable fees and expenses in making such
investment, shall be held and applied by Indenture Trustee in the same manner as the principal
amount of such investment is to be applied and any losses, net of earnings and such reasonable
fees and expenses. shall be charged against the princ.ipa1 amount invested. Indenture Trustee
shall not be liable for any loss resulting from any investment required to be made by it under this
Indenture other than by reason of its willful misconduct or gross negligence (or simple
negligence in connection with the handling of funds).

                (c) Unless otherwise confirmed in writing, an account statement delivered by
Indenture Trustee to Owner Trustee (with a copy to Lessee) shall be deemed written
confirmation by Owner Trustee that the investment transactions identified therein accurately
reflect the investment directions given to Indenture Trustee by or 011 behalf of Owner Trustee,
unless Owner Trustee (or Lessee on its behalf) notifies Indenture Trustee in writing to the
contrary within 30 days of the date of receipt of such statement.

                                           ARTICLE IV

                    COWNANTS OF OWNER TRUSTEE; EVEIVTS OF
                    DEFAULT: REMEDIES OF INDENTURE TRUSTEE

               SECTION 4.01. Covenants of Owner Trustee. (a) Owner Trustee hereby
covenants and agrees that it will not direc.tly or indirectly create, incur, assume or suffer to exist
any Lessor’s Liens attributable to it with respect to any of the properties or assets of the Trust
Indenture Estate.

               (b) Owner Trustee hereby covenants and agrees as follows (subject to
Section 2.05 hereof):


                                                I - 23                                    N Y $28270 v l J
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 29 of 68



               (i) in the event a Responsible Officer in the Corporate Trust Administration shall
       have actual knowledge of an Event of Default or Default or a Casualty Occurrence,
       Owner Trustee will give prompt written notice of such Event of Default or Default or
       Casualty Occurrence to Indenture Trustee, Lessee, Owner Participant, Equity Guarantor
       and each Note Holder (with the understanding that Owner Trustee shall be able to
       conclusively rely on the Note Register maintained by Indenture Trustee pursuant to
       Section 2.09 hereof and that Owner Trustee shall incur no liability for or in respect of
       errors or inaccuracy in such Note Register);

               (ii) Owner Trustee will furnish to each Note Holder at the time outstanding,
       Equity Guarantor and to Indenture Trustee, promptly upon receipt thereof, true and
       correct duplicates or copies of all reports, notices, requests, demands, certificates,
       financial statements and other instruments furnished to Owner Trustee under the Lease,
       including, without limitation, a copy of each report or notice received pursuant to
       Section S of the Participation Agreement, to the extent that the sanie shall not have been
       or is not required to be furnished to Indenture Trustee pursuant to the Lease and to each
       Note Holder (with the understanding that Owner Trustee shall be able to conclusively
       rely on the Note Register maintained by Indenture Trustee pursuant to Section 2.09
       hereof and that Owner Trustee shall incur no liability for or in respect of errors or
       inaccuracy in such Note Register);

               (iii) except as contemplated by the Operative Documents or with the consent of
       Indenture Trustee (ac.ting pursuant to instructions given in accordance with Section 9.01
       hereof) Owner Trustee will not contract for, create, incur, assume or suffer to exist any
       Debt, and will not guarantee (directly or indirectly or by an instrument having the effect
       of assuring another’s payment or performance on any obligation or capability of so doing,
       or otherwise), endorse or otherwise be or become contingently liable, directly or
       indirectly, in connection with the Debt of any other person; and

               (iv) Owner Trustee will not enter into any business or other activity other than
       the business of owning the Equipment, the leasing thereof to Lessee and the carrying out
       of the transactions contemplated hereby, and by the Lease, the Participation Agreement,
       the Trust Agreement and the other Operative Documents.

               SEC.TION 4.02. Event of Default. “Event of Defairlt” means any of the
following events (whatever the reason for such Event of Default and whether such event shall be
voluntary or involuntary or come about or be effected by operation of law or pursuant to or in
compliance with any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) so long as the same shall be continuing:

                (a) any Lease Event of Default (other than in respect of (i) any Excepted
Payments or (ii) Section 13.l(xi) of the Lease, unless Owner Participant shall agree in writing to
treat such failure as an Event of Default); or

                (b) the failure of Owner Trustee to pay when due any payment of principal of or
interest on any Loan Certificate or any other amount due hereunder or under the Loan
Certificates (in each case not arising out of, or otherwise attributable to, a Lease Default or a
            Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 30 of 68



Lease Event of Default under the Lease) and such failure has continued unremedied for 10
Business Days in the case of nonpayment of principal and interest and for 20 days after notice of
nonpayment in the case of nonpayment of any other amount; or

                (c) any representation or warranty made by Owner Partkipant, Owner Trustee, or
Trust Company, herein or in the Participation Agreement or in any Assumption Agreement or by
Owner Participant Guarantor in any Owner Participant Guaranty or in any certificate furnished
on any Closing Date by Owner Participant or Owner Trustee to Indenture Trustee or any Note
Holder in connection with the transactions contenlplated by the Operative Documents shall prove
to have been false or incorrect when made in any material respect to Note Holders; and if such
misrepresentation is capable of being correc.ted as of a subsequent date and if such correction is
being sought diligently, such misrepresentation shall not have been corrected as of a day within
30 calendar days following written notice thereof being given to Owner Trustee and Owner
Participant; or

                (d) any failure by Owner Trustee to observe or perform any material covenant or
obligation of Owner Trustee contained in this Indenture, the Participation Agreement or any
other Operative Document or any failure by Owner Participant to observe or perfom any other
material covenant or obligation of Owner Participant contained in the Participation Agreement or
any other Operative Document (other than the Tax Indemnity Agreement and the Equity
Guarantee Agreement), which failure is not remedied within a period of 30 calendar days after
written notice thereof has been given to Owner Trustee and Owner Participant by Indenture
Trustee provided, however, that, if such failure cannot with reasonable diligence be corrected
within such 30-day period, such failure will not constitute an Event of Default so long as Owner
Trustee or Owner Participant, as applicable, is diligently attempting to cure such failure and such
failure is cured within 60 days from receipt of such notice; or

               (e) either the Trust Estate, Owner Trustee, or Owner Participant or any Owner
Participant Guarantor shall (i) file, or consent by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in banliruptcy, for
liquidation or to take advantage of any bankruptcy or insolvency law of any jurisdiction, (ii)
make an assignment for the benefit of its creditors, or (iii) consent to the appointment of a
c.ustodian, receiver, trustee or other officer with similar powers of itself or any substantial part of
its property; or

                 (0 the conmiencement of an involuntary case or other proceeding in respect of
Owner Participant, any Owner Participant Guarantor, the Trust Estate or Owner Trustee in an
involuntary case under the federal bankruptcy laws, now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law in the United States or
seeking the appointment of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of Owner Participant, any Owner Participant Guarantor, the Trust Estate or
Owner Trustee of all or substantially all of its property, or seeking the winding-up or liquidation
of its affairs and the continuation of any such case or other proceeding undismissed and unstayed
for a period of 90 consecutive days or a court or Governmental Authority of competent
jurisdiction shall enter an order appointing. without consent by the Trust Estate or Owner Trustee
with respect thereto or Owner Participant or any Owner Participant Guarantor, as the case may
be, a custodian, receiver, trustee or other officer with similar powers with respect to it or with


Indeennrre f.4rr:rmk   Trurr HS-EDC-I)          I - 25                                     h’Y $28270 “I4
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 31 of 68



respect to any substantial part of its property, or constituting an order for relief or approving a
petition for relief or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or inso1venc.y law of any jurisdiction, or ordering the
dissolution, winding-up or liquidation of the Trust Estate or Owner Trustee with respect thereto
or Owner Participant or any Owner Participant Guarantor, as the c.ase may be, and any such
order or petition is not dismissed or stayed within 90 days after the earlier of the entering of any
suc.h order or the approval of any such petition; or

             (9) any repudiation by any Owner Participant Guarantor of its obligations under
any Owner Participant Guaranty.

                SECTION 4.03. Certain Rights. In the event of any default by Lessee in the
payment of any installment of Base Rent due under the Lease, Owner Participant or Equity
Guarantor may, within 10 Business Days after notice to Owner Participant and Equity Guarantor
of such default from Indenture Trustee, without the consent or concurrence of any Note Holder,
pay, as provided in Section 2.06 hereof, for application in accordance with Section 3.01 hereof a
sun1 equal to the amount of all (but not less than all) of the principal and interest as shall then
(without regard to any acceleration pursuant to Section 4.04(b) or (c) hereof) be due and payable
on the Secured Notes. In the event of any default by Lessee in any obligation under the Lease
other than the payment of Base Rent Owner Partkipant may, within 10 Business Days afier
notice to Owner Participant of such default being an Event of Default from Indenture Trustee,
without the consent or concurrence of any holder of any Secured Note, instruct Owner Trustee to
exercise Owner Trustee’s rights under Section 19 of the Lease to perform such obligation on
behalf of Lessee. Solely for the purpose of determining whether there exists an Event of Default,
(a) any payment by Owner Participant or Equity Guarantor pursuant to, and in compliance with,
the first sentence of this Section 4.03 shall be deemed to remedy (but solely for the purposes of
this Indenture) any default by Lessee in the payment of installments of Base Rent, theretofore
due and payable and to remedy any default by Owner Trustee in the payment of any amount due
and payable under the Secured Notes or hereunder, and (b) any performance by Owner
Participant of any obligation of Lessee under the Lease pursuant to, and in compliance with, the
second sentence of this Section 4.03 shall be deemed to remedy any Lease Event of Default to
the same extent that like performance by Lessee itself would have remedied such Lease Event of
Default (but any such payment or performance shall not relieve Lessee of its duty to pay all Rent
and perform all of its obligations pursuant IO the Lease). If, on the basis specified in the
preceding sentence, such Lease Event of Default shall have been remedied, then any declaration
pursuant to Section 13.2 of the Lease that the Lease is in default, and any declaration pursuant to
this Indenture that the Secured Notes are due and payable or that an Event of Default exists
hereunder, based upon such Lease Event of Default, shall be deemed to be rescinded, and Owner
Participant or Equity Guarantor, as applicable, shall (to the extent of any such payments made by
it) be subrogated to the rights of Note Holders hereunder to receive such payment of Base Rent
or Supplemental Rent from Indenture Trustee (and the payment of interest on account of such
Rent being overdue), and shall be entitled, so long as no other Specified Default or Event of
Default shall have occurred or would result therefrom, to receive such payment upon receipt
thereof by Indenture Trustee; provided that so long as the Lien hereunder has not been
discharged and satisfied in full neither Owner Participant nor Equity Guarantor shall otherwise
attempt to recover any such amount paid by it on behalf of Lessee pursuant to this Section 4.03
except by demanding of Lessee payment of such amount, or by commencing an action at law


Indenture l A n m d Tmsr HSEDC-I)              I - 26                                    NY #28270vl4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 32 of 68



against Lessee for the payment of such amount or taking appropriate action in a.pending action at
law against Lessee or obtaining or enforcing a judgment against Lessee for the payment of such
amount or filing a proof of claim, pursuing the same and taking other appropriate action in any
bankruptcy, insolvency or reorganization proceeding involving Lessee; provided further,
however, that at no time while a Specified Default or an Event of Default (other than any that
have been so cured pursuant to this Section 4.03) shall have occurred and be continuing shall any
such denland be made or shall any such action be commenced (or continued), and any amounts
nevertheless received by Owner Participant in respect thereof (other than amounts received from
the Equity Guarantor) shall be held in trust for the benefit of, and promptly paid to, Indenture
Trustee for distribution as provided in Section 3.03 or 3.04(c) hereof, as the case may be; and
further urovided, that

                       (x)     this Section 4.03 shall not apply with respect to any cure of any
       default in the payment of Base Rent due under the Lease, if such cure shall have been
       effected with respect to (A) each of the six ( 6 ) Rent Payment Dates immediately
       prec.eding the date of such default or (B) more than twelve (12) Rent Payment Dates, and

                      (y)    neither Owner Trustee nor Owner Participant shall (without the
       prior written consent of the Majority in Interest of Note Holders) have the right to cure
       any Lease Default or Lease Event ofDefault except as specified in this Section 4.03.

                SECTION 4.04. Remedies. (a) If an Event of Default shall have occurred and so
long as the same shall be continuing unreniedied, then and in every such case Indenture Trustee
may, subject to Sections 2.13,4.03 and 6.10 hereofand to the extent consistent with the third and
fourth sentences of this Section 4.04(a), exercise any or all of the rights and powers and pursue
any and all of the remedies pursuant to this Article IV and shall have and may exercise all of the
rights and remedies of a secured party under the Unifonn Commercial Code and, in the event
such Event of Default is an Event of Default referred to in paragraph (a) of Section 4.02 hereof,
any and all of the remedies pursuant to Section 13.2 of the Lease and under any other Indenture
Document and may take possession of all or any part of the properties covered or intended to be
covered by the Lien and security interest created hereby or pursuant hereto (but, in the case of
the Equipment, only as permitted by Section 13.2 of the Lease) and may exclude Owner
Participant, Owner Trustee and Lessee and all persons claiming under any of them wholly or
partly therefrom. Without limiting any of the foregoing, it is understood and agreed that
Indenture Trustee may, subject to the remainder of this Section 4.04, exercise any right of sale of
the Equipment available to it, even though it shall not have taken possession of the Equipment
and shall not have possession thereof at the time of such sale. It is further agreed and understood
that if Indenture Trustee shall proceed to foreclose the Lien of this Indenture, it shall, first
accelerate the Secured Notes pursuant to Section 4.04(c) (unless the Secured Notes shall have
already been accelerated pursuant lo Section 4.04(b), and to the extent Indenture Trustee is then
entitled to do so hereunder and under the Lease, and is not then stayed or otherwise prevented
from doing so by operation of law, proceed (to the extent it has not already done so) to declare
the Lease in default (if not deemed to be in default) and (i) to terminate, cancel or rescind the
Lease and be proceeding to exercise one or more of the other repossessory remedies referred to
in Section 13.7 of the Lease (as it shall determine in its good faith discretion); provided that,
during any period with respect to which Indenture Trustee is stayed or otherwise prevented from
exercising the remedies required hereunder, Indenture Trustee shall not foreclose the Lien of this
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 33 of 68



Indenture, if and so long as such stay or other prohibition shall remain in effect, until the later of
(i) 180 days after the commencement of the 60-day period (or such longer period as may then be
in effect under Section 1168 of the Bankruptcy Code) in respect of Lessee’s bankruptcy as
provided in Section 1168 of the Banhptc.y Code (the “Secfio)~        1168 Period’) and (ii) the end of
any extension of the Section 1168 Period as niay be apreed to between Indenture Trustee (as
assignee of Owner Trustee under the Lease) and the bankruptcy trustee or debtor-in-possession
pursuant to Section 116s thereof. For the avoidance of doubt, it is expressly understood and
agreed that the limitation on the ability of Indenture Trustee to exercise any right or remedy
under the Lease described in the proviso to the immediately prec.eding sentence of this Section
4.04(a) and the limitation on the ability of Indenture Trustee to foreclose the Lien of the
Indenture described in the preceding sentence of this Section 4.04(a) shall not (i) except as
otherwise expressly provided in such preceding sentence, prevent Indenture Trustee from
exercising all of its rights, powers and remedies under this Indenture, including without
limitation this Article IV, nor (ii) be construed so as to restrict Indenture Trustee from declaring
the Secured Notes to be due and payable in acc0rdanc.e with the provisions of clauses (b) andor
(c) of this Section 4.04.

                 (b) If an Event of Default referred to in clause (g) or (h) of Section 4.02 hereof
shall have occurred, or a Lease Event of Default of the type referred to in clause (9) or (h) of said
Section 4.02 shall have occurred with respect to Lessee, then and in every such case the unpaid
principal of all Secured Notes then outstanding, together with interest accrued but unpaid thereon
(but without any Make Whole Premium Amount), and all other amounts due thereunder and
hereunder, shall immediately and without further act become due and payable, without
presentment, demand, protest or notice, all of which are hereby waived.

                (c) If any other Event of Default shall have occurred and be continuing, then and
in every such case Indenture Trustee (i) may, by written notice or notices to Owner Trustee and
Owner Participant (with a copy to Lessee), declare all the Secured Notes to be due and payable,
whereupon the unpaid principal of all Secured Notes then outstanding, together with accrued but
unpaid interest thereon (but without any Make Whole Premium Amount), and other amounts due
thereunder, shall immediately become due and payable without presentment, demand, protest or
notice, all of which are hereby waived and (ii) shall, upon the request of the Majority in Interest
of Note Holders by written notice or notices to Owner Trustee (with a copy to Lessee), declare
all the Secured Notes to be due and payable, whereupon the unpaid principal of all Secured
Notes then outstanding, together with accrued but unpaid interest thereon (but without any Make
Whole Premium Amount), and other amounts due thereunder, shall immediately become due and
payable without presentment, demand, protest or notice, all of which are hereby waived.

                (d) Note Holders shall be entitled, at any sale pursuant to Section 13.2 of the
Lease, to credit against any purchase price bid at such sale by such Note Holder all or any part of
the unpaid obligations owing to such Note Holder and secured by the Lien of this Indenture.

                (e) All payments received and amounts held or realized by Indenture Trustee as a
result of the exercise of its rights and powers pursuant to this Section 4.04 shall be applied by
Indenture Trustee pursuant to Section 3.03.




                                                I - 28                                    NY 128270 v1.I
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 34 of 68



                     (0
                    Nohvithstanding anything to the contrary herein, in respect of the Indenture
Trustee’s exercise of any of its rights and powers to pursue of any of its remedies under this
Article IV or under Section 13.2 of the Lease, the Indenture Trustee and the Note Holders agree
that if an Event of Default, other than an Event of Default under clauses l3.1(i), (vi), (vii), (viii),
(ix) and (x) of the Lease., shall have oc.curred and be continuing at any time during the period
from and including the first Closing Date to and excluding October 1, 2002 (the ‘‘IVimAm)
Period’), the Indenture Trustee agrees that it shall not foreclose the Lien of this Indenture either
during or after the expiration of such Window Period solely as a result of such Events of Default.

               (9) If Lessee shall have become the subject as debtor of a proceeding under the
Bankruptcy Code and the bankruptcy trustee, or (to the extent permitted under said
Section 1168) debtor in possession, of Lessee’s bankruptcy estate shall have agreed, with court
approval, to perform all of Lessee’s obligations under the Lease, all as provided in Section 1168
of the Bankruptcy Code, then (i) any acceleration of the Secured Notes in connection with such
proceedings thereupon automatically shall be deemed to have been rescinded and (ii) if and so
long as the trustee of Lessee’s bankruptcy estate shall continue to perform the obligations of
Lessee in accordance with the terms of the Lease, then no Lease Default or Lease Event of
Default shall be deemed to exist solely by reason of the existence or continuance of such
bankruptcy proc.eedings.

                SECTION 4.05. Return of Equitment, etc. (a) Subject to Sections 2.13, 4.3,4.4
and 6.10, if an Event of Default shall have occurred and be continuing and the Secured Notes
shall have been declared (or shall have been deemed) due and payable, at the request of
Indenture Trustee, Owner Trustee shall promptly execute and deliver to Indenture Trustee such
instruments of title and other documents as Indenture Trustee may deem necessary or advisable
to enable Indenture Trustee or an agent or representative designated by Indenture Trustee, at
such time or times and place or places as Indenture Trustee may specify, to obtain possession of
all or any part of the Indentured Property included in the Trust Indenture Estate to which
Indenture Trustee shall at the time be entitled hereunder. If Owner Trustee shall for any reason
 fail to execute and deliver such instruments and documents after such request by Indenture
Trustee made in accordance with the preceding sentence, Indenture Trustee may (i) obtain a
judgment conferring on Indenture Trustee the right to immediate possession and requiring Owner
Trustee to execute and deliver such instruments and documents to Indenture Trustee, the entry of
which judgment Owner Trustee hereby specifically consents to the fullest extent it may lawfully
do so, and (ii) to the extent pennitted by law, pursue all or part of such Indentured Property
wherever it may be found (but not in violation of the Lease) and may enter any of the premises
of Lessee wherever such Indentured Property may be or be supposed to be and search for such
 Indentured Property and take possession of and remove such Indentured Property (but not in
violation of the Lease). All expenses of obtaining such judgnient or of pursuing, searching for
and taking such property shall, until paid, be secured by the Lien of this Indenture.

               (b) Upon every such taking of possession, Indenture Trustee may, from time to
time, at the expense of the Trust Lndenture Estate, make all such expenditures for maintenance,
insurance, repairs, replacements, alterations, additions and improvements to and of the
Indentured Property, as it may deem proper. Subject to the provisions of Section 4.04(f) hereof,
in each such case, Indenture Trustee shall have the right to maintain, use, operate, store, lease,
control or manage the Indentured Property and to carry on the business and to exercise all rights


Indeenrrwc 1.41111rok Tmsi HS-EDC-I)            I - 29                                     NY 628270 v l 4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 35 of 68



and powers of Owner Trustee relating to the Indentured Property, as Indenture Trustee shall
deem best, including the right to enter into any and all such agreements with respect to the
maintenance, insurance, use, operation, storage, leasing, control, management or disposition of
the Indentured Property or any part thereof as Indenture Trustee may detemiine; and Indenture
Trustee shall be entitled to collect and receive directly all tolls, rents (including Rent), revenues,
issues, income, products and profits of the Indentured Property and every part thereof except
Excepted Payments, without prejudice, however, to the right of Indenture Trustee under any
provision of this Indenture to collect and receive all cash held by, or required to be deposited
with, Indenture Trustee hereunder. Such tolls, rents (inc.luding Rent), revenues, issues, income,
products and profits shall be applied to pay the expenses of the use, operation, storage, leasing,
control, management or disposition of the Indentured Property and of conducting the business
thereof, and of all maintenance, repairs, replacements, alterations, additions and improvements,
and to make all payments which Indenture Trustee may be required or may elect to make, if any,
for taxes, assessments, insurance or other proper charges upon the Indentured Property or any
part the.reof (including the employment of engineers and accountants to examine, inspect and
make reports upon the properties and books and records of Owner Trustee), and all other
payments which Indenture Trustee may be required or authorized to make under any provision of
this Indenture, as well as just and reasonable compensation for the services of Indenture Trustee,
and of all Persons properly engaged and employed by Indenture Trustee.

                (c) If any Event of Default which is the subject of this Section 4.05 results solely
from a Lease Event of Default, Indenture Trustee will c.onsult in good faith with Owner Trustee
regarding maintenance of the Equipment. Indenture Trustee shall give Owner Trustee prior
notice of its commencement of any foreclosure.

               SECTION 4.06. Remedies Cumulative. Subject to Sections 2.13, 4.3, 4.4 and
6.10. each and every right, power and remedy given to Indenture Trustee spec.ifically or
othenvise in this Indenture shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein given or
othenvise existing may be exercised from time to time and as often and in such order as niay be
deemed expedient by Indenture Trustee, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy. No delay or omission by Indenture Trustee in the
exercise of any right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part of Owner
Trustee or Lessee or to be an acquiescence therein.

               SECTION 4.07. Discontinuance of Proceedinss. In case Indenture Trustee shall
have instituted any proceeding to enforce any right, power or remedy under this Indenture by
foreclosure, entry or othenvise, and such proceedings shall have been discontinued or abandoned
for any reason or shall have been determined adversely to Indenture Trustee, then and in every
such case Owner Trustee, Indenture Trustee and Lessee shall, subject to any determination in
such proceedings, be restored to their former positions and rights hereunder with respect to the
Indentured Property, and all rights, remedies and powers of Indenture Trustee shall continue as if
no such proceedings had been instituted. Without limiting the generality of the foregoing, if all
proceedings shall have been permanently discontinued or abandoned and no Event of Default
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 36 of 68



shall then be continuing, any acceleration of the Secured Notes pursuant to Section 4.04(b) or
4.04(c) hereof shall be deemed to be rescinded or annulled.

               SECTION 4.0s. Waiver of Past Defaults. Upon written instructions from a
Majority in Interest of Note Holders, Indenture Trustee shall waive any past default hereunder
and its consequences and upon any such waiver such default shall cease to exist and any Event of
Default (as well as, subject to Section 6.10 hereof, any Lease Event of Default giving rise to such
Event of Default) arising therefrom shall be deemed to have been cured for every purpose of this
Indenture, but no such waiver shall extend to any subsequent or other default or impair any right
consequent thereon; provided, however, that in the absence of written instructions from the
holders of all Secured Notes then outstanding, Indenture Trustee shall not, except as otherwise
provided in the last sentence of Section 5.01(a) hereof, waive any default (i) in the payment of
the principal of, Make Whole Premium Amount, if any, or interest on, or other amounts due
under, any Secured Note then outstanding, or (ii) in respect of a covenant or provision hereof
which, under Article I>; hereof, cannot be modified or amended without the consent of each
holder of a Secured Note then outstanding.

               SECTION 4.09. Suspension of Re.medial Action. In the event (i) the original
Owner Participant shall have irrevocably elected to purchase the Secured Notes pursuant to
Section 2.13(a) and shall have committed to pay the purchase price therefore or (ii) the original
Owner Participant shall have given Indenture Trustee a notice of its intent to effect a cure of a
Lease Event of Default pursuant to Section 4.03, Indenture Trustee shall suspend and refrain
from the exercise of any remedial action hereunder until the lapse of (x) the period ending on the
date specified for purchase of the Secured Notes, i n the case of Section2.13(a) or (y) the
specified cure period. in the case of Section 4.03.

                                          ARTICLE V

                            DUTIES OF INDENTURE TRUSTEE

                SECTION 5.01. Notice of Event of Default. (a) In the event Indenture Trustee
shall have knowledge of an Event of Default, or shall have knowledge of a Default arising from a
failure to pay Rent, Indenture Trustee shall give prompt written notice thereof to Owner Trustee,
Owner Participant, Equity Guarantor, each Note Holder and Lessee. Subject to the terms of
Sections 2.13, 4.03, 4.04, 4.08, 5.03, 6.10 and 10.05 hereof, Indenture Trustee shall take such
action, or refrain from taking such action, with respect to such Event of Default or Default
(including with respect to the exercise of any rights or remedies hereunder) as Indenture Trustee
shall be instructed in writing by the Majority in Interest of Note Holders. Subject to the
provisions of Section 5.03, if Indenture Trustee shall not have received instructions as above
provided within 20 calendar days after mailing notice of such Default or Event of Default to
Note Holders, Indenture Trustee may, subject to instructions thereafter received pursuant to the
preceding provisions of this Section 5.01, take such action, or refrain from taking such action,
but shall be under no duty to take or refrain from taking any action, with respect to such Default
or Event of Default as it shall determine advisable in the best interests of Note Holders and shall
use the same degree of care and skill in connection therewith as a prudent person would use
under the circumstances in the conduct of his or her affairs; provided that Indenture Trustee may
not sell the Equipment without the consent of the Majority in Interest of Note Holders. In the
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 37 of 68



event Indenture Trustee shall at any time declare the Lease to be in default pursuant to
Section 13.2 thereof or shall elect to foreclose or otherwise enforce this Indenture, Indenture
Trustee in its discretion may, or upon receipt of written demand therefor from a Majority in
Interest of Note Holders shall, declare the unpaid principal amount of all Secured Notes then
outstanding with the accrued interest thereon, and other amounts due thereunder to be
immediately due and payable, upon which declaration such principal amount and such accrued
interest, and other amounts due thereunder shall immediately become due and payable without
further act or notice of any kind. In the event Indenture Trustee shall at any time declare the
Lease to be in default pursuant to Section 13.2 thereof or shall elect to foreclose or otherwise
enforce this Indenture, Indenture Trustee shall notify Owner Participant, Note Holders, Owner
Trustee, Equity Guarantor and Lessee. For all purposes of this Indenture, in the absence of
actual knowledge on the part of an officer in the Corporate Trust Office, in the case of Indenture
Trustee, or its Corporate Trust Administration, in the case of Owner Trustee, Indenture Trustee
or Owner Trustee, as the case may be, shall not be deemed to have knowledge of an Event of
Default (except, i n the case of Indenture Trustee, the failure of Lessee to pay any installment of
Base Rent as the same shall become due. if any portion of suc.h installment was then required to
be paid to Indenture Trustee. which failure shall constitute knowledge of a Default for purposes
of the first sentence of this Section 5.01) unless notified in writing by Lessee, Owner Trustee or
one or more holders of Secured Notes. This Section 5.01, however, is subject to the condition
that, if at any time after the principal of the Secured Notes shall have become so due and
payable, and before any judgment or decree for the payment of the money so due, or any thereof,
shall be entered, all overdue payments of interest upon the Secured Notes and all other amounts
payable under the Secured Notes (except the principal of the Secured Notes which by such
declaration shall have become payable) shall have been duly paid, and every other Default and
Event of Default with respect to any covenant or provision of this Indenture shall have been
cured, then and in every such case a Majority in Interest of Note Holders may (but shall not be
obligated to), by written instrument filed with Indenture Trustee, rescind and annul Indenture
Trustee's declaration and its consequences; but no such rescission or annulment shall extend to
or affect any subsequent default or Event of Default or impair any right consequent thereon.

               (b) Other Notices. Indenture Trustee will furnish to each Note Holder at the time
outstanding promptly upon receipt thereof, duplicates or copies of all reports, notices, requests,
demands, certificates, financial statements and other instruments furnished to Indenture Trustee
under any Operative Document or received from Owner Trustee pursuant to Section 4.0l(b)(iv)
hereof to the extent the same shall not have been otherwise directly distributed to such Note
Holders pursuant to the express provision of any other Operative Document.

                 SECTION 5.02. Action Upon Instructions. (a) Subject to the terms of Sections
2.13, 4.03, 4.04, 4.08, 5.01, 5.03, 6.10 and 10.05 hereof and Article IX hereof, upon the written
instructions at any time and from time to time of a Majority in Interest of Note Holders,
Indenture Trustee shall take such of the following actions as may be specified in such
instructions: (i) exercise such elec.tion or option, or make such decision or determination, or give
such notice, consent, waiver or approval or exercise such right, remedy or power or take such
other action hereunder or under any other Indenture Document or in respect of any part or all of
the Trust Indenture Estate as shall be specified in such instructions; (ii) take such action with
respect to, or to preserve or protect, the Trust Indenture Estate (including the discharge of Liens)
as shall be spec.ified in such instructions and as are consistent with this Indenture; and (iii) take
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 38 of 68



such other action in respect of the subject matter of this Indenture as is consistent with the terms
hereof and the other Indenture Documents. Indenture Trustee will execute and file or cause to be
filed such continuation statements with respect to financing statements relating to the security
interest created hereunder in the Trust Indenture Estate (A) as niay be delivered to Indenture
Trustee by Lessee pursuant to Section 18 of the Lease and (B) as may be specified from time to
time in written instructions of a Majority in Interest of Note Holders (which instructions niay, by
their terms, be operative only at a future date and which shall be accompanied by the execution
form of such continuation statement so to be filed).

                (b) If any Lease Event of Default shall have occurred and be continuing and
Owner Participant shall have failed to cure or to utilize its rights to cure such Lease Event of
Default under or in accordance with Sections 2.13,4.03 and 6.10 hereof, on request of a Majority
in Interest of Note Holders and subject to Section 4.04(a) hereof, Indenture Trustee shall exercise
such remedies under Section 13.2 of the Lease as shall be specified in such request. Indenture
Trustee agrees to provide to Note Holders, Owner Trustee, Equity Guarantor and Owner
Participant concurrently with such exerc.ise by Indenture Trustee. notice of such exercise by
Indenture Trustee; provided, that the failure to give any suc.h notice to such Note Holders, Owner
Trustee. Equity Guarantor or Owner Participant does not affect the validity of such action.

                 SECTION 5.03. Indemnification. Indenture Trustee shall not be required to take
any action or refrain from taking any action under Section 5.01 (other than the first sentence
thereof) or 5.02 or Article IV hereof unless Indenture Trustee shall have been indemnified
against any liability, cost or expense (including counsel fees and expenses) which may be
incurred in connection therewith by Note Holders or Lessee. Indenture Trustee shall not be
under any obligation to take any action under this Indenture and nothing in this Indenture
contained shall require Indenture Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that repayment of such hnds or
adequate indemnity against such risk or liability is not reasonably assured to it. Indenture
Trustee shall not be required to take any action under Section 5.01 (other than the first sentence
thereof) or 5.02 or Article IV hereof, nor shall any other provision of this Indenture be deemed to
impose a duty on Indenture Trustee to take any action, if Indenture Trustee shall have been
advised by counsel that such action is contrary to the terms hereof or is othenvise contrary to
law.

                SECTION 5.04. No Duties Except as Specified in Indenture or Instructions.
Indenture Trustee shall not have any duty or obligation to use, operate, store, lease, control,
manage, sell, dispose of or othenvise deal with the Equipment or any other part of the Trust
Indenture Estate, or to otherwise take or refrain from taking any action under, or in connection
with, this Indenture or any part of the Trust Indenture Estate, except as expressly provided by the
terms of this Indenture or as expressly provided in written instructions from Note Holders as
provided in this Indenture; and no implied duties or obligations shall be read into this Indenture
against Indenture Trustee. Indenture Trustee agrees that it will, in its individual capacity and at
its own cost and expense (but without any right of indemnity in respect of any such cost or
expense under Article VI1 hereof) promptly take such action as may be necessary to duly
discharge all Liens on any part of the Trust Indenture Estate which result from claims against it
in its individual capacity not related to the Equipment or the administration of the Trust
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 39 of 68



Indenture Estate or any other transaction pursuant to this Indenture or any document included in
the Trust Indenture Estate.

               SECTION 5.05. No Action ExceDt Under Lease, Indenture or Instructions.
Owner Trustee and Indenture Trustee agree that they will not use, operate, store, lease, control,
manage, sell, dispose of or otherwise deal with the Equipment or any other part of the Trust
Indenture Estate except (i) as required or permitted by the temis of the Lease or the Participation
Agreement or (ii) in accordance with the powers granted to, or the authority conferred upon,
Owner Trustee and Indenture Trustee pursuant to this Indenture, in the Trust Agreement and in
accordance with the express terms hereof.

                SECTION 5.06. Reolacenient Unit(s). In the event of a Replacement Unit being
substituted as specified in Section 7.2 of the Lease, Owner Trustee and Indenture Trustee agree
for the benefit of Note Holders and Lessee, subject to fulfillment of the conditions precedent and
compliance by Lessee with its obligations set forth in Section 7 . 2 of the Lease, as the case may
be, to esecute and deliver an Indenture Supplement and Lease Supplement as contemplated by
such Section(s) of the Lease, promptly upon receipt by Indenture Trustee of a written request
specifically describing the Unit(s) to be so released. and promptly to execute and deliver to
Lessee an appropriate instrument, in due fomi for recording, releasing the Unit(s) being replaced
from the Lien of this Indenture. Upon a Casualty Occurrence with respect to one or more Units,
upon tender by the insurers of the Casualty Value payable with respect thereto pursuant to
Section 7 of the Lease, Indenture Trustee agrees for the benefit of Owner Trustee and Lessee that
it shall promptly execute and deliver as directed by Owner Trustee an appropriate instrument, in
due fomi for recording. releasing the Unit(s) i n respect of which such payment was made from
the Lien of this Indenture.

               SECTION 5.07. Effec.t of Redacement. In the event of the substitution of a
Replacement Unit as c.ontemplated by Section 7 of the Lease and, in each case, Section 5.06
hereof, all provisions of this Indenture relating to the Unit(s) being replaced shall be applicable
to such Replacement Unit(s) with the same force and effect as if such Replacement Unit(s) were
the same unit as the Unit being replaced but for the Casualty Occurrence with respect to the
Unit(s) being replaced.

              SECTION 5.08. Notices; e.tc. Indenture Trustee shall deliver to each Note
Holder, promptly upon receipt thereof, duplicates or copies of all notices, requests, financial
statements. opinions and other instruments received by it in connection with the Indentured
Property or under or pursuant to any Operative Document, to the extent that the same shall not
have been required to be furnished pursuant thereto or hereto to such holders.

                                         ARTICLE VI

                     OWNER TRUSTEE AND INDENTURE TRUSTEE

               SECTION 6.01. AcceDtance of Trusts and Duties. Indenture Trustee accepts the
duties hereby created and applicable to it and agrees to perform the same but only upon the terms
of this Indenture and agrees to receive and disburse all moneys constituting part of the Trust
Indenture Estate in accordance with the terms hereof. Indenture Trustee shall not be answerable
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 40 of 68



or accountable under any circumstances, except for its own willful misconduct or gross
negligence (or siniple negligence in connection with the handling of funds), except as provided
in the third sentence of Section 2.06 hereof or in the last sentence of Section 5.04 hereof, or
except for liabilities that may result from the inaccuracy of any representation or warranty of
Indenture Trustee in Section 4.2(iv) of the Participation Agreement or any other Operative
Document. Owner Trustee shall not be deemed a trustee for the holders of the Secured Notes for
any purpose.

               SECTION 6.02. Absence of Duties. In the case of Indenture Trustee, except in
accordance with written instructions furnished pursuant to Section 5.01, 5.02 or 9.01 hereof, and
except as provided in. and without limiting the generality of, Sections 5.03 and 5.04 hereof and,
in the case of Owner Trustee, except as provided in Section 4.01(b) or 9.01 hereof, Owner
Trustee and Indenture Trustee shall have no duty (i) to see to any registration of the Equipment
or any recording or filing of the Lease or of this Indenture or any other document, or to see to the
maintenance of any such registration, recording or filing, (ii) to see to any insurance on the
Equipment, whether or not Lessee shall be in default with respect thereto, (iii) to see to the
payment or discharge of any Lien of any kind against any part of the Trust Estate or the Trust
Indenture Estate, (iv) to confirm, verify or inquire into the failure to receive any financial
statements of Lessee or (v) to inspect the Equipment at any time or ascertain or inquire as to the
performance or observance of any of Lessee's covenants under the Lease with respect to the
Equipment.

               SECTION 6.03. No Representations or Warranties as to Eauioment or
Documents. h'EITHER INDENTURE TRUSTEE NOR OWNER TRUSTEE MAKES OR
SHALL BE DEEMED TO HAVE MADE, AND EACH HEREBY EXTRESSLY DISCLAIMS,
A h T REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE,
VALUE, COMPLIANCE WITH SPECIFICATIONS, CONDITION, DESIGN, QUALITY,
DURABILITY, OPERATION, MERCHAh'TABILITY OR FITNESS FOR USE FOR A
PARTICULAR PURPOSE OF THE EQUIPMENT. OR ANY PART THEREOF, AS TO
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS
TO THE ABSENCE OF ANY INFRINGEMENT OF M PATENT, TRADEMARK OR
COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY
Ih' TORT, OR ANY OTHER REPRESENTATION OR WARRANTY WITH RESPECT TO
THE EQUIPMENT, OR ANY PART THEREOF WHATSOEVER. Owner Participant makes
no representation or warranty hereunder whatsoever.

                SECTION 6.04. No Seereeation of Moneys; No Interest. Any moneys paid to or
retained by Indenture Trustee pursuant to any provision hereof and not then required to be
distributed to any Note Holder, Lessee, Owner Trustee or Owner Participant as provided in
Article 111 hereof need not be segregated in any manner except to the extent required by law, and
may be deposited under such general conditions as may be prescribed by law, and Indenture
Trustee shall not (except as othenvise provided in Section 3.07 hereof) be liable for any interest
thereon, provided that any payments received or applied hereunder by Indenture Trustee shall be
accounted for by Indenture Trustee so that any portion thereof paid or applied pursuant hereto
shall be identifiable as to the source thereof.




                                               1 - 35                                    NY X?E?70 v l J
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 41 of 68



                SECTION 6.05. Reliance: Aeents; Advice of Counsel. Neither Owner Trustee
nor Indenture Trustee shall incur any liability to anyone in acting upon any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond or other document or
paper believed by it to be genuine and believed by it to be signed by the proper party or parties.
Owner Trustee and Indenture Trustee may accept a copy of a resolution of the Board of Directors
of any party to the Participation Agreement, certified by the Secretary or an Assistant Secretary
thereof as duly adopted and in full force and effect, as conclusive evidence that such resolution
has been duly adopted and that the sanie is in full force and effect. As to the aggregate unpaid
principal amount of Secured Notes outstanding as of any date, Owner Trustee may for all
purposes hereof rely on a certificate signed by any Vice President or other authorized corporate
trust officer of Indenture Trustee. As to any fact or matter relating to Lessee the manner of
ascertainment of which is not specifically described herein, Owner Trustee and Indenture Trustee
may for all purposes hereof rely on a certificate, signed by a duly authorized officer of Lessee, as
to such fact or matter, and such certificate shall c.onstitute full protection to Owner Trustee and
Indenture Trustee for any action taken or omitted to be taken by them in good faith in reliance
thereon. Indenture Trustee shall assume, and shall be fully protected in assuming, that Owner
Trustee is authorized by the Trust Agreement to enter into this Indenture and to take all action to
be taken by it pursuant to the provisions hereof, and shall not inquire into the authorization of
Owner Trustee with respect thereto. In the administration of the trusts hereunder, Indenture
Trustee may execute any of the trusts or powers hereof and perform its powers and duties
hereunder directly or through agents or attorneys and may, at the expense of the Trust Indenture
Estate, consult with counsel, accountants and other skilled persons to be selected and retained by
it, and Indenture Trustee shall not be liable for anything done, suffered or omitted in good faith
by them in accordance with the written advice or written opinion of any such counsel,
accountants or other skilled persons.

                SECTION 6.06. Capacitv in Which Actins. Indenture Trustee acts hereunder
solely as trustee as herein provided, and Owner Trustee acts hereunder solely as trustee as in the
Trust Agreement provided, and, in each case, not in its individual capacity, except as othenvise
expressly provided herein.

                SECTION 6.07. Compensation. Indenture Trustee shall be entitled to reasonable
compensation, including expenses and disbursements, for all services rendered hereunder, which
compensation shall be payable pursuant to Section 7.2 of the Participation Agreement, and shall
have a first priority claim on the Trust Indenture Estate for the payment of such compensation, to
the extent that such compensation shall not be paid by Lessee, and shall have the right to use or
apply any moneys held by it hereunder in the Trust Indenture Estate toward such payments.
Indenture Trustee agrees that it shall have no right against any Note Holder or Owner Participant
for any fee as compensation for its services as trustee under this Indenture.

               SECTION 6.05. Mav Become Note Holder. Each of the institutions acting as
Owner Trustee and Indenture Trustee hereunder may become a Note Holder and have all rights
and benefits of a Note Holder to the same extent as if it were not the institution acting as Owner
Trustee or Indenture Trustee, as the case may be.

               SECTION 6.09. Further Assurances: Financ.ine Statements. At any time and
from time to time, upon the request of Indenture Trustee or Lessee or Owner Participant, Owner
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 42 of 68



Trustee shall, at the expense of Lessee, promptly and duly execute and deliver any and all such
further instruments and documents including, without limitation, chattel paper originals of
subsequent leases, as may be specified in such request and as are necessary or desirable to
perfect, preserve or protect the mortgage, security interests and assignments created or intended
to be created hereby, or to obtain for Indenture Trustee the full benefit of the specific rights and
powers herein granted, including, without limitation, the execution and delivery of Uniform
Commercial Code financing statements and continuation statements with respect thereto, or
similar instruments relating to the perfection of the mortgage, security interests or assignments
created or intended to be created hereby.

               SECTION 6.10. Certain Riehts of Owner Trustee, Owner Particiuant. and
Indenture Trustee. Notwithstanding any other provisions of this Indenture, including the
Granting Clause, the following rights shall be reserved to Owner Trustee (as separate and
independent rights), to the estent described herein:

                 (a) at all tinies Owner Trustee shall have the right, in addition to, and
independent of, Indenture Trustee, (i) to receive from Lessee (and to make requests to Lessee
for) all notices, certificates. reports, filings, opinions of counsel and other documents and all
infomiation which any thereof is permitted or required to give or furnish to Owner Trustee
pursuant to any Operative Document; (ii) to exercise inspection rights pursuant to Section 9 of
the Lease, (iii) to retain all rights with respect to insurance maintained for its own account as
permitted by Section S.l(vi) of the Lease. (iv) to exercise, to the extent necessary to enable it to
exercise its rights under Section 4.03 hereof, the rights of Lessor under Section 19 of the Lease,
(,v) to exercise all rights of Owner Trustee under Section 7 of the Lease, (vi) to seek specific
performance of the covenants of Lessee set forth in Sections 4, 5,6, 7, 8,9, 12, 15, 17, 18 and 27
under the Lease, ( v i ) to give notice of any nonpayment of Rent, any default under the Lease or
any other Operative Document, any failure to perform any covenant or to observe any term of
any Operative Document or any misrepresentation pursuant to any Operative Document, and
(viii) to exercise the rights of Owner Trustee under the French Documents;

                (b) until and for so long as Indenture Trustee shall not have received a request in
accordance with the first sentence of Section 5.02(b) hereof to commence the exercise of
remedies and provided a copy of such request to Owner Participant, or the unpaid principal
amount of all Secured Notes shall not have been declared or deemed to have been declared to be
immediately due and payable, Owner Trustee shall have the right (1) to the exclusion of
Indenture Trustee (i) to exercise all rights of Lessor under Sections 14 and 17 of the Lease, (ii) to
exercise all rights of Lessor under Section 16 of the Lease with respect to the retention by Lessor
of the Equipment or the exercise by Lessee of Lessee's renewal and purchase options and in
respect of the solicitations of bids under Section 26 of the Lease, and (iii)subject to the
limitations contained in clause (v) of Section 16 of the Participation Agreement, to exercise the
rights, elections and options of Lessor to make any decision or detemiination and to give any
notice, consent, waiver or approval with respect to any adjustments of Rent, Adjusted EBO
Price, EBO Date, Termination Value, Casualty Value and Equity SLV Amount Percentages
under Section 4.4 of the Lease or Section 16 of the Participation Agreement and (2) together
with Indenture Trustee, (i) to exercise all rights of Lessor with respect to Lessee's use and
operation, modification or maintenance of the Equipment, (ii) to approve as satisfactory any
other accountants, engineers or counsel to render services for or issue opinions to Owner Trustee
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 43 of 68



pursuant to express provisions of the Operative Documents, (iii) to consent to and approve any
assignnient pursuant to Section 15.1 of the Lease, and (iv) to grant any consent requested under
the Lease or the Participation Agreement;

                 (c) Owner Trustee shall have the non-exclusive right, as Lessor (i) to maintain
separate insurance with respect to the Equipment pursuant to Section S. l(vi) of the Lease, and
(ii) to request further assurances pursuant to Section 16 ofthe Lease; and

                (d) at all times, each of Owner Trustee, Trust Company and Owner Participant
shall have the right. to the exclusion of Indenture Trustee, (i) to exercise any election or option or
make any decision or determination or to give or receive any notice, consent, waiver or approval
in respect of any Exc.epted Payment or (ii) to demand, collect, sue for or othenvise receive and
enforce the payment of Excepted Payments due and payable to it.

Indenture Trustee agrees that, nohvithstanding the occurrence and continuance of an Event of
Default, it shall not enter into any amendment or modification to the Operative Doc.uments
included in the Trust Indenture Estate or grant any waiver under such Operative Documents if
the same would materially adversely affect Owner Participant or Owner Trustee.

Notwithstanding the foregoing, but subject always to the provisions of Section 10.05 hereof,
Indenture Trustee shall at all times have the right, to the exclusion of Owner Trustee and Owner
Participant. to (A) declare the Lease to be in default under Section 13.2 thereof except to the
extent nec.essary to enforce the exercise of rights with respect to Excepted Payments and (B)
subject only to the provisions of Sections 4.03 and 4.04(a) hereof, exercise the remedies set forth
in such Section 13.2 (other than in connection with Excepted Payments) and in Article IV hereof.

Notwithstanding any provision in this Indenture to the contrary, if Lessee acquires all of the
Secured Notes in accordance with Section 19 of the Participation Agreement then, for so long as
Lessee continues to hold any of the Secured Notes, (i) Owner Trustee shall have the exclusive
right to exercise Lessor's rights under the Lease, including the right to declare the Lease in
default pursuant to Section 13.2 thereof and exercise any other remedy under the Lease and (ii)
the provisions of Section 3.03 hereof shall not be applicable and Indenture Trustee shall not be
entitled to exercise any remedies under Sections 4.04 or 4.05 hereof (any acceleration of the
Secured Notes or any other remedies under such Sections exercised pursuant to such Sections
prior to such acquisition of the Secured Notes by Lessee being deemed hereby to be
automatically rescinded).

                                           ARTICLE VI1

       INDEhlNIFlCATlON OF INDENTURE TRUSTEE BY OWNER TRUSTEE

                 SECTION 7.01. Scope of Indemnification. Owner Trustee hereby agrees,
whether or not any of the transactions contemplated hereby shall be consummated, to assume
liability for, and does hereby indemnify, protect, save and keep harmless Indenture Trustee, in its
individual capacity. and its successors, assigns, agents and s e n m t s , from and against any and all
liabilities, obligations, losses, damages, penalties, taxes (excluding any taxes payable by
Indenture Trustee on or measured by and compensation received by Indenture Trustee for its
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 44 of 68



services under this Indenture), claims, actions, suits, costs, espenses or disbursements (including
reasonable legal fees and expenses) of any kind and nature whatsoever which may be iniposed
on, incurred by or asserted against Indenture Trustee in its individual capacity (whether or not
also agreed to be indemnified against by any other person under any other document) in any way
relating to or arising out of this Indenture, the Trust Agreement, the Secured Notes, the Indenture
Documents or the enforcement of any of the terms of any thereof, or in any way relating to or
arising out of the manufacture, purchase, acceptance, non-acceptance, rejection, ownership,
delivery, lease, possession, use, operation, condition, sale, return or other disposition of the
Equipnient (including, without limitation, latent and other defects, whether or not discoverable.
and any claim for patent, trademark or copyright infringement), or in any way relating to or
arising out of the administration of the Trust Indenture Estate or the action or inaction of
Indenture Trustee hereunder, except only (i)in the case of willful misconduct or gross
negligence (or simple neg1igenc.e in connection with the handling of funds) of Indenture Trustee
in the performance of its duties hereunder or (ii) as may result from the inaccuracy of any
representation or warranty of Indenture Trustee in Section 4.2(iv) of the Participation Agreement
or (iii) as otherwise provided in Section 2.06 and the last sentence of Section 5.04 hereof or
(iv) as otherwise excluded by the terms of Section 6.1 or Section 6.2 of the Participation
Agreement from Lessee’s general tax indemnity and general indemnity under said Sections;
provided that the indemnification provided under this Section 7.01 shall not extend to any matter
(other than any matter relating to or resulting from an act or omission of Owner Participant) not
indemnified by Lessee under Section 6.1 or 6.2 of the Participation Agreement and so long as the
Lease is in effect, Indenture Trustee, unless otherwise prohibited by law, shall not make any
claim under this Section 7.01 for any claim or expense without first making demand on Lessee
for payment of suc.h claim or expense pursuant to Section61 or 6.2 of the Participation
Agreement, as the case may be. Indenture Trustee in its individual c.apacity shall be entitled to
indeninification from the Trust Indenture Estate for any liability. obligation, loss, damage,
penalty, claim, action, suit, cost, expense or disbursement indemnified against pursuant to this
Section 7.01 to the extent not reimbursed by Lessee or others, but without releasing any of them
from their respective agreements of reimbursement; and to secure the sanie Indenture Trustee
shall have a prior Lien on the Trust Indenture Estate. The indemnities contained in this
Section 7.01 shall survive the termination of this Indenture.

                                         ARTICLE VI11

                           SUCCESSOR TRUSTEES AND SEPARATE TRUSTEES

                SECTION 8.01. Notice of Successor Owner Trustee. In the case of any
appointment of a successor to Owner Trustee pursuant to the Trust Agreement or any merger,
conversion, consolidation or sale of substantially all of the corporate trust business of Owner
Trustee pursuant to the Trust Agreement, the succ.essor Owner Trustee shall give prompt written
notice thereof to Indenture Trustee and to each Note Holder.

               SECTION 8.02. Resiqnation of Indenture Trustee; Amointment of Successor.
(a) Indenture Trustee or any successor thereto may resign at any time without cause by giving at
least 30 calendar days’ prior written notice to Owner Trustee, each Note Holder and Lessee, such
resignation to be effective upon the acceptance of the trusteeship by a successor Indenture
Trustee. In addition, a Majority in 1ntere.st of Note Holders may at any time remove Indenture


Indenture /.4,nrmk   T ~ N HS-EDC-I)
                           SI                 I - 39                                   NY #26?70v14
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 45 of 68



Trustee without cause by an instrument in writing delivered to Owner Trustee, Lessee and
Indenture Trustee, and Owner Trustee shall promptly notify Owner Participant thereof in writing,
such removal to be effective upon the acceptance of the trusteeship by a successor Indenture
Trustee. In the case of the resignation or removal of Indenture Trustee, a 1Majority in Interest of
Note Holders may appoint a succ.essor Indenture Trustee by an instrument signed by such
Holders, subject to the reasonable approval of Lessee so long as no Default or Event of Default
has occurred and is continuing. If a successor Indenture Trustee shall not have been appointed
within 30 calendar days after such notice of resignation or removal, Indenture Trustee, Owner
Trustee or any Note Holder may apply to any court of competent jurisdiction to appoint a
successor Indenture Trustee to act until such time, if any, as a successor shall have been
appointed as above provided. The successor Indenture Trustee so appointed by such court shall
immediately and without further act be superseded by any successor Indenture Trustee appointed
as above provided within one year from the date of the appointment by such court.

               (b) Any successor Indenture Trustee, however appointed, shall execute and
deliver to Owner Trustee and to the predecessor Indenture Trustee an instrument accepting such
appointment. and thereupon such successor Indenture Trustee, without further act, shall become
vested with all the estates, properties, rights, powers and duties of the predecessor Indenture
Trustee hereunder in the trusts hereunder applicable to it with like effect as if originally named
Indenture Trustee herein; but nevertheless upon the written request of such successor Indenture
Trustee, such predecessor Indenture Trustee shall execute and deliver an instrument transferring
to such successor Indenture Trustee, upon the trusts herein expressed applicable to it, all the
estates. properties, rights and powers of such predecessor Indenture Trustee, and such
predecessor Indenture Trustee shall duly assign, transfer, deliver and pay over to such successor
Indenture Trustee all moneys or other property then held by such predecessor Indenture Trustee
hereunder.

               (c) Any successor Indenture Trustee, however appointed, shall be a bank or trust
company having a combined capital and surplus of at least $100,000,000, if there be such an
institution willing, able and legally qualified to perform the duties of Indenture Trustee
hereunder upon reasonable or customary terms.

                (d) Any corporation into whic.h Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which Indenture Trustee shall be a party, or any corporation to which
substantially all the corporate trust business of Indenture Trustee may be transferred, shall,
subject to the terms of paragraph (c) of this Section, be Indenture Trustee under this Indenture
without further act.

               SECTION 5.03. Appointment of Additional and Seoarate Trustees.
(a) Whenever (i) Indenture Trustee shall deem it necessary or prudent in order to conform to any
law of any jurisdiction in which all or any part of the Indentured Property shall be situated or to
make m y claim or bring any suit with respect to or in connection with the Indentured Property,
this Lndenture, any other Operative Document, the Secured Notes or any of the transactions
contemplated by the Participation Agreement or (ii) Indenture Trustee shall be advised by
counsel satisfactory to it that it is so necessary or prudent in the interests of Note Holders,,
Indenture Trustee and Owner Trustee shall execute and deliver an indenture supplemental hereto


Indenlrrrs i A i n l m k Tmsl HS-EDC-I)       I - 40                                   N Y i128270 v i 4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 46 of 68



and such other instruments as niay from time to time be necessary or advisable either (1) to
constitute one or more banks or trust companies or one or more natural persons approved by
Indenture Trustee, either to act jointly with Indenture Trustee as additional trustee or trustees of
all or any part of the Indentured Property, or to act as separate trustee or trustees of all or any
part of the Indentured Property, in each case with such rights, powers, duties and obligations as
may be provided in such supplemental indenture or other instruments as Indenture Trustee or a
Majority in Interest of Note Holders niay deem necessary or advisable, or (2) to clarify, add to or
subtract from the rights, powers, duties and obligations theretofore granted any such additional
or separate trustee, subjec.t in each case to the remaining provisions of this Section 8.03. If
Owner Trustee shall not have taken any action requested of it under this Section 8.03(a) that is
permitted or required by its ternis within 15 days after the receipt of a written request from
Indenture Trustee so to do, or if an Event of Default shall have occurred and be continuing,
Indenture Trustee may act under the foregoing provisions of this Section 8.03(a) without the
concurrence of Owner Trustee; and Owner Trustee hereby appoints Indenture Trustee its agent
and attorney-in-fac.1to act for it under the foregoing provisions of this Section 8.03(a) in either of
such contingenc.ies. Indenture Trustee may, in such capacity, execute, deliver and perform any
such supplemental indenture, or any such instrument, as niay be required for the appointment of
any such additional or separate trustee or for the clarification of, addition to or subtraction from
the rights, powers, duties or obligations theretofore granted to any such additional or separate
trustee. In case any additional or separate trustee appointed under this Section 8.03(a) shall die,
become incapable of acting, resign or be removed, all the assets, property, rights, powers, trusts,
duties and obligations of such additional or separate trustee shall revert to Indenture Trustee until
a successor additional or separate trustee is appointed as provided in this Section 8.03(a).

                 (b) No additional or separate trustee shall be entitled to exercise any of the rights,
powers. duties and obligations conferred upon Indenture Trustee in respect of the custody,
investment and payment of monies and all monies received by any such additional or separate
trustee from or constituting part of the Indentured Property or otherwise payable under any
Operative Document to Indenture Trustee shall be promptly paid over by it to Indenture Trustee.
All other rights, powers, duties and obligations conferred or imposed upon any additional or
separate trustee shall be exercised or performed by Indenture Trustee and such additional or
separate trustee jointly except to the extent that Applicable Law of any jurisdiction in which any
particular act is to be performed renders Indenture Trustee incompetent or unqualified to perform
such act, in which event such rights, powers, duties and obligations (including the holding of title
to all or part of the Indentured Property in any such jurisdiction) shall be exercised and
performed by such additional or separate trustee. No additional or separate trustee shall take any
discretionary action except on the instructions of Indenture Trustee or a Majority in Interest of
Note Holders. No trustee hereunder shall be personally liable by reason of any act or omission
of any other trustee hereunder, except that Indenture Trustee shall be liable for the consequences
of its lack of reasonable care in selecting any additional or separate trustee which is a natural
person. Each additional or separate trustee appointed pursuant to this Section 8.03 shall be
subject to, and shall have the benefit of Articles N through VIII and Article X hereof insofar as
they apply to Indenture Trustee. The powers of any additional or separate trustee appointed
pursuant to this Section 8.03 shall not in any case exceed those of Indenture Trustee hereunder.

               (c) If at any time Indenture Trustee shall deem it no longer necessary or prudent
in order to conforni to any such law or take any such action or shall be advised by such counsel
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 47 of 68



that it is no longer so necessary or prudent in the interest of Note Holders, or in the event that
Indenture Trustee shall have been requested to do so in writing by a Majority in Interest of Note
Holders, Indenture Trustee and Owner Trustee shall execute and deliver an indenture
supplemental hereto and all other instruments and agreements necessary or proper to remove any
additional or separate trustee. Indenture Trustee may act on behalf of Owner Trustee under this
Section 8.03(c) when and to the extent it could so act under Section 8.03(a).

                                          ARTICLE IX

                               SUPPLEMENTS AND AMENDMENTS TO
                             THIS INDE.KTURE AND OTHER DOCUMENTS

                 SECTION 9.01. 1nstruc.tions of Maioritv; Limitations. Subject to the provisions
of the Participation Agreement, at any time and from time to time, (i) Indenture Trustee (but only
on the written request of a Majority in Interest of Note Holders) shall execute a supplement
hereto for the purpose of adding provisions to, or changing or eliminating provisions of, this
Indenture as specified in suc.h request and (ii) Indenture Trustee (but only on the written request
of a Majority in Interest of Note Holders) shall, subject to the provisions of Section 6.10 hereof,
enter into such written amendment or supplement to any Indenture Document as may be
specified in such request; provided, that, without the consent of each Note Holder, no such
amendment of or supplement to any Indenture Document, and no waiver or modification of the
terms of any thereof, shall (1) modify any of the provisions of this Section 9.01, the provisions of
Section 4.l(ii) of the Lease. the provisions of Sec.tion 2.6 of the Participation Agreement, the
provisions of the second sentence of Section 16(v) of the Participation Agreement, or the
definitions of the terms “Defairlt”, “Event of Default”, “E.xcepted Puwieiils”, “hrdeiilirre
Doctimetits”, “Leuse Defuirlt“, “Leuse E w i t of Defatrlt”,“Lessor’s Cos!”, “Majority h Interest
of Nore Holders”, “Operaiiw Doamienls”, “Perririlted Loaii Pariicipant”, “Qiralifiing
Jirrisdicrioii”, “Adjusted EBO Price“, “EBO Date”, “Eqzrifv SL V Anrouni Percentage”,
“Tertiiinurioii Valire” or “Casuulty Vahre” contained herein or in any other Indenture Document
(except to change default definitions by providing for additional events of default), (2) reduce the
amount or extend the time of payment of any amount owing or payable under any Secured Note
or reduce the interest payable on any Secured Note (except that only the consent of Note Holder
shall be required for any decrease in any amounts of or the rate of interest payable on such
Secured Note or any extension for the time of payment of any amount payable under such
Secured Note), or alter or modify the provisions of Article 111hereof with respect to the order of
priorities in which distributions thereunder shall be made as between Note Holders and Owner
Trustee or Owner Participant or with respect to the amount or time of payment of any such
distribution, (3) reduce, modify or aniend any indemnities in favor of Loan Participant or any
Note Holder (except as consented to by each Person adversely affected thereby), (4) reduce the
amount or extend the time of payment of Rent, Adjusted EBO Price, EBO Date, Equity SLV
Amount Percentages, Termination Value or Casualty Value (or other amounts payable therewith)
for the Equipment as set forth in the Lease (except that Rent may be adjusted as contemplated by
Section 16 of the Participation Agreement), ( 5 ) modify, amend or supplement the Lease or
consent to any assignment of the Lease, in either case releasing Lessee from its obligations in
respect of the payment of Rent (except as above provided), Adjusted EBO Price, EBO Date,
Equity SLV Amount Percentages, Termination Value or Casualty Value (or other amounts
payable therewith) for the Equipment or altering the absolute and unconditional character of such


Indcnrure (Anirrnk T m ~ HS-EDC-I)
                         r                     I - 43                                   N Y *?8270 v l J
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 48 of 68



obligations as set forth in Section 5 of the Lease or change any of the circumstances under which
Adjusted EBO Price. EBO Date, Equity SLV Amount Percentages, Termination Value or
Casualty Value (or other amounts payable therewith) is payable or (6) reduce the term of the
Lease. This Section 9.01 shall not apply to any indenture or indentures supplemental hereto
permitted by, and complying with the temis of, Section 9.04 hereof. Notwithstanding the
foregoing, without the consent of each Note Holder, no such supplement to this Indenture, or
waiver or modification of the terms hereof or of any other agreement or document, shall permit
the c.reation of any Lien on the Trust Indenture Estate or any part thereof, except as herein
expressly permitted, or deprive any Note Holder of the benefit of the Lien of this Indenture on
the Trust Indenture Estate, except as provided in Sections 5.01 and 5.02 hereof or in connection
with the exercise of remedies under Article IV hereof. Anything to the contrary contained herein
notwithstanding, without the consent of any of Note Holders or Indenture Trustee, (i)any
indemnities solely in favor of Owner Participant may be modified, amended, or changed in such
manner as shall be agreed to by Owner Participant and Lessee, (ii) Owner Trustee and Lessee
may enter into amendments of or addenda to the Lease to modify Sections 16, 17 or 26 of the
Lease or Section 16(v) (other than the second sentence thereof) of the Participation Agreement,
so long as such amendments, modifications and changes do not and would not affect the time of,
or reduce the amount of, Rent payments (except with respect to Excepted Payments) so long as
the Secured Notes are outstanding or otherwise adversely affect the interests of Note Holders and
(iii) Owner Trustee or Owner Participant, as the case may be, and Lessee may enter into any
amendment or supplement to (x) the Lease pursuant to Section 16 of the Participation Agreement
(including in respect of Section 2.18 hereof) or Section 4.3 of the Lease, or (y) the Tax
Indemnity Agreement.

               SECTION 9.02. Trustees Protected. If, in the opinion of the institution acting as
Owner Trustee under the Trust Agreement or the institution acting as Indenture Trustee
hereunder, any document required to be executed pursuant to the terms of Section 9.01 hereof
materially adversely affects any right, duty, inmiunity or indemnity with respect to such
institution under this Indenture such institution may in its discretion decline to execute such
document.

                SECTION 9.03. Doc.uments Mailed to Holders. Promptly after the execution by
Owner Trustee or Indenture Trustee of any document entered into pursuant to Section 9.01
hereof, Owner Trustee shall mail, by certified mail, postage prepaid, a conformed copy thereof to
each Note Holder at its address shown on the Note Register maintained by Indenture Trustee, but
the failure of Owner Trustee to mail such conformed copies shall not impair or affect the'validity
of such document.

               SECTION 9.04. No Request Nec.essary for Lease Supplements, Indenture
Supplement. etc. Notwithstanding anything contained in Section 9.01 hereof, no written request
or consent of Indenture Trustee, any Note Holder or Owner Participant pursuant to Section 9.01
hereof shall be required to enable Owner Trustee to enter into any Lease Supplements with
Lessee pursuant to the terms of the Lease to subject the Equipment or other property thereto or to
execute and deliver an Indenture Supplement in connection therewith, in each case pursuant to
the temis hereof.




                                              I - 43                                   NY 1128270 "I4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 49 of 68



                                           ARTICLE X

                                      MISCELLANEOUS

                SECTION 10.01. Termination of Indenture. Upon (or at any time after) payment
in full of the principal of, interest on, Make Whole Premiuni Amount, if any, and all other
amounts due under, all Secured Notes and provided that there shall then be no other amounts due
to Note Holders and Indenture Trustee hereunder or under the other Operative Documents or
otherwise secured hereby, this Indenture and the trusts and Liens created hereby shall terminate
and Owner Trustee may direct Indenture Trustee to execute and deliver to or as directed in
writing by Owner Trustee an appropriate instrument evidencing the release of the Equipment
from the Lien of this Indenture and releasing the Indenture Documents from the assignment and
pledge thereof hereunder, and Indenture Trustee shall execute and deliver such instrunient as
aforesaid and, at Owner Trustee's expense, will execute and deliver such other instruments or
documents as may be reasonably requested by Owner Trustee to give effect to such release;
provided, however, that this Indenture and the trusts and Liens created hereby shall earlier
terminate and this Indenture shall be of no further f0rc.e or effect upon any sale or other final
disposition by Indenture Trustee of all property part of the Trust Indenture Estate and the final
distribution by Indenture Trustee of all moneys or other property or proceeds constituting part of
the Trust Indenture Estate in accordance with the ternis hereof. Further, upon the prepayment in
full of the Secured Notes pursuant to Section 2.12 or 2.14 hereof, and payment of all other sums
due and payable thereunder and under the other Operative Documents in connection therewith,
this Indenture and the trusts and Liens created hereby shall terminate and Owner Trustee may
direct Indenture Trustee to execute and deliver to or as directed in writing by Owner Trustee an
appropriate instrument evidencing the release of the Equipment from the Lien of this Indenture
and releasing the Indenture Documents pertaining solely thereto From the assignment and pledge
hereunder. and Indenture Trustee shall execute and deliver such instruments as aforesaid. Except
as aforesaid othenvise provided, this Indenture and the trusts created hereby shall continue in full
force and effect i n accordance with the terms hereof.

                  SECTION 10.02. No Legal Title to Trust Indenture Estate in Holders. No Note
Holder shall have legal title to any part of the Trust Indenture Estate. No transfer, by operation
of law or otherwise, of any Secured Note or other right, title and interest of any Note Holder in
and to the Trust Indenture Estate or hereunder shall operate to terminate this Indenture or entitle
such Note Holder or any successor or transferee of such holder to an accounting or to the transfer
to it of legal title to any part ofthe Trust Indenture Estate.

               SECTION 10.03. Sale of Equipment bv Indenture Trustee is Binding. Any sale
or other conveyance of the Equipment or any interest therein by Indenture Trustee made pursuant
to the terms of this Indenture or of the Lease shall bind Note Holders and shall be effective to
transfer or convey all right, title and interest of Indenture Trustee, Owner Trustee, Owner
Participant and such holders in and to such Equipment. No purchaser or other grantee shall be
required to inquire as to the authorization, necessity, expediency or regularity of such sale or
conveyance or as to the application of any sale or other proceeds with respect thereto by
Indenture Trustee.




                                               I - 44                                   SY t;?8?70 r l 4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 50 of 68



               SECTION 10.04. Indenture for Benefit of Owner Trustee. Indenture Trustee.
Owner Particiuant and Note Holders. Nothing in this Indenture, whether express or implied,
shall be construed to give to any Person other than Owner Trustee, Indenture Trustee, Owner
Participant, Note Holders and (with respect to Sections 2.02, 2.04, 2.12, 2.14, 3.02, 3.05, 3.07,
5.06, 5.07, 9.01, 9.04, 10.01, this 10.04 and 10.05 and any provisions hereof requiring payment
to or by Lessee) Lessee, any legal or equitable right, remedy or claim under or in respect of this
Indenture.

                SECTION 10.05. No Action Contrary to Lessee’s Riehts Under the Lease.
Notwithstanding any of the provisions of this Indenture to the contrary, including, without
limitation, Article IV hereof, so long as no Lease Default shall have occurred and be continuing,
Indenture Trustee agrees for the benefit of Lessee that it will not take any action contrary to
Lessee’s rights under or derived pursuant to the Lease, as the case niay be. including, without
limitation, Lessee’s rights to possession and use of the Equipment provided for therein.

                SECTION 10.06. Notices. Unless otherwise expressly specified or permitted by
the ternis hereof, all notices, requests, demands, authorizations, directions, consents, waivers or
documents provided or permitted by this Indenture to be made, given, furnished or filed shall be
in writing, mailed by certified mail, postage prepaid, and (i) if to Owner Trustee, addressed to it
at its office at Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration, (ii) if to
Indenture Trustee, addressed to it at its office at 25 South Charles Street, Mail Code 101-591
Baltimore, Maryland, 21201, Attention: Robert Brown, Corporate Trust Administration, or (iii) if
to any Participant, Lessee, Equity Guarantor or any Note Holder, addressed to such party at such
address as such party shall have furnished by notice to Owner Trustee and Indenture Trustee, or,
until an address is so furnished, addressed to the address of such party (if any) set forth on
Schedule I to the Participation Agreement. Whenever any notice i n writing is required to be
given by Owner Trustee or Indenture Trustee or any Note Holder to any of the other of them,
such notice shall be deemed and such requirement satisfied when such notice is received. Any
party hereto may change the address to which notices to such party will be sent by giving notice
of such change to the other parties to this Indenture. Notwithstanding anything in this Indenture
to the contrary, no notice or request shall be required to be delivered to Owner Trustee, Trust
Company, Owner Participant, any Guarantor or Lessee pursuant to any provision of this
Indenture if the Person specified to deliver such notice or request is then stayed or othenvise
prohibited by law from delivering such notice or request.

               SECTION 10.07. Severability. Any provision of this Indenture which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

              SECTION 10.08. No Oral Modifications or Continuing Waivers. No terms or
provisions of this Indenture or the Secured Notes may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party or other person
against whom enforcement of the change, waiver, discharge or termination is sought; and any



                                               I - 45                                    NY /28?70 v l J
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 51 of 68



waiver of the terms hereof or of any Secured Note shall be effective only in the specific instance
and for the specific purpose given.

                SECTION 10.09. Successors and Assims.           All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, each of the parties hereto and
the successors and permitted assigns of each, all as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by any Note Holder shall bind the
successors and assigns of such Note Holder. This Indenture and the Trust Indenture Estate shall
not be.affected by any amendnient or supplement to the Trust Agreement or by any other action
taken under or in respect of the Trust Agreement, except that each reference in this Indenture to
the Trust Agreement shall mean the Trust Agreement as amended and supplemented from time
to time to the extent permitted hereby and thereby.

                SECTION 10.10. Headings. The headings of the various Articles and Sections
herein and in the table of contents hereto are for the convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

                SECTION 10.1 1. Nomial Commercial Relations. Anything c.ontained in this
Indenture to the contrary notwithstanding, any Participant or any bank or other Affiliate of such
Participant may conduct any banking or other financial transactions, and have banking or other
commercial relationships, with Lessee fully to the same extent as if this Indenture were not in
effect, including without limitation the making of loans or other extensions of credit to Lessee
for any purpose whatsoever, whether related to any of the transactions contemplated hereby or
otherwise.

               SECTION 10.12. Governine Law; Counterpart Fomi. THIS INDENTURE
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, m c L m r n T G ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE WITHOUT REFERENCE TO ANY
CONFLICT OF LAW RULES THAT MIGHT LEAD TO APPLICATION OF THE LAWS OF
ANY OTHER m I S D I C T I O N . This Indenture may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an original, but all
such counterparts shall together constitute but one and the same instrument.

                SECTION 10.13. Liabilitv of Trust Company and Owner Trustee. It is expressly
agreed, anything herein to the contrary notwithstanding, that each of the representations,
warranties, covenants, undertakings and agreements made herein or in the Secured Notes on the
part of Owner Trustee are made and intended not as personal representations, warranties,
covenants, undertakings and agreements by Trust Company or for the purpose or with the
intention of binding Trust Company personally, but are made solely as the representations,
warranties, covenants, undertakings and agreements of the Trust and are intended for the purpose
of binding only the Trust Estate, and this Indenture and the Secured Notes are executed and
delivered by Trust Company not in its own right but solely in the exercise of the powers
expressly conferred upon it as trustee under the Trust Agreement on behalf of the Trust; and no
personal liability or personal responsibility, except in the case of willful misconduct or gross
negligence of Trust Company (other than with respect to the handling of funds actually received
by it, in which case Trust Company shall be accountable for its failure to exercise ordinary care),


Indcmrurr I A n i I m l Tmrt HS-EDC-1)        I - 46                                    NY 1128270 r l J
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 52 of 68



it is assumed by or shall at any time be asserted or enforceable against Trust Company on
account of this Indenture or the Secured Notes or an account of any representation, warranty,
covenant, undertaking or agreement of Owner Trustee, either expressed or implied herein, all
such personal liability, if any, being expressly waived and released by Indenture Trustee and
Note Holders and by all Persons claiming by, through or under them, and that all recourse
against Trust Company or Owner Participant under this Indenture shall be limited to the Trust
Estate.




                                           I - 47                                 h’Y X28270 v l 4
     Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 53 of 68




               IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed by their respective officers thereunto duly authorized, as of the day and year first
above written, and acknowledge that this Indenture has been made and delivered i n the City of
New York, this Indenture having become effective only upon such execution and deliver)..



                                             Ah4TRAK TRUST HS-EDC-1

                                             By:    Wilmington Trust Company, not in
                                                    its individual capacity hut solely
                                                    as Owner Trustee




                                                    Title:




Indenture (Amtrak Trust HS-EDC-I)
      Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 54 of 68



               IN WITh'ESS WHEREOF. the parties hereto have caused this Indenture to be
duly executed by their respective officers thereunto duly authorized, as of the day and year first
above written. and acknowledge that this Indenture has been made and delivered in the City of
New York, this Indenture having become effective only upon such esecution and delivery.



                                             ALLFIRST BANK,
                                                  as Indenture Trustee


                                             By:       75ixdFh                        .I
                                                    Name: ROBERT D: BROWN
                                                    Title: VICE PRESIDENT




Indenture (Amtrak Trust HS-EDC-I j
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 55 of 68



                                                                                  EXHIBIT A
                                                    to Trust Indenture and Security Agreement


                            INDENTURE SUPPLEMENT NO.
                                JAmtrak Trust HS-EDC-I)


                INDENTURE SUPPLEMENT No.                     (Amtrak Trust HS-EDC-I) dated
-               , 2000, of AMTRAK TRUST HS-EDC-1, a Delaware business trust (the “Tnts/”),
all the activities of which shall be conducted by Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity but solely as trustee for the Trust (together
with any successor owner trustee, the ”Owrrer Tnrstee”, which term, unless the context otherwise
requires, includes the Trust) under the. Trust Agreement (Amtrak Trust HS-EDC-I) dated as of
November -, 7000 (herein called the ‘‘Trr~!    Agreerwrrt”), between Owner Trustee and Owner
Participant named therein.

                                     \\’I T N E S S E T H :

             WHEREAS, the Trust Agreement provides for the execution and delivery of one
or more supplements thereto, which shall particularly describe the Equipment and any
Replacement Unit(s) included in the property covered by the Trust Agreement.

               WHEREAS, the Trust Indenture and Security Agreement (Amtrak Trust HS-
EDC-I) dated as of November -, 2000 (herein called the “l~ide~r/ur.e”),    between Owner Trustee
and Allfirst Bank, as Indenture Trustee (herein called the “lrrdele,itureTrustee”), provides for the
execution and delivery of a supplement thereto substantially in the form hereof which shall
particularly describe the Equipment (such term and other defined terms in the Indenture being
herein used with the same meanings) and any Replacement Unit(s) included in the Trust
Indenture Estate, and shall specifically mortgage such Equipment or Replacement Unit(s) to
Indenture Trustee.

                WHEREAS, the Indenture relates to the Unit(s) described below and a
counterpart of the Indenture is attached hereto and made a part hereof.

               WHEREAS. a Memorandum of Trust Indenture and Security Agreement (Amtrak
Trust HS-EDC-I) has been filed with the Surface Transportation Board pursuant to 49’ U.S.C.
$1 1301 on November -, ZOO0 at _ :_ _.m. Recordation Number -,            and deposited in the
office of the Registrar General of Canada pursuant to 5105 of the Canada Transportation Act on
November _, 2000 at :          .m.

                WHEREAS, Owner Trustee has, as provided in the Indenture, heretofore
executed and delivered to Indenture Trustee the Indenture Supplement(s) for the purpose of
specifically subjecting to the Lien of the Indenture certain one or more unit(s) therein described.

               NOW, THEREFORE, This Indenture Supplement Witnesseth that, to secure the
prompt payment of the principal of and Make Whole Premium Amount, if any, and interest on,
and all other amounts due with respec.t to, all Secured Notes issued on the date hereof from time
        Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 56 of 68



to time outstanding under the Indenture and the performance and observance by Owner Trustee
of all the agreements, covenants and provisions in the Indenture and in the Participation
Agreement and the other Operative Documents (other than the Equity Guarantee Agreement) for
the benefit of Note Holders and Loan Participant and in the Secured Notes contained, and the
prompt payment of all amounts from time to time owing under the Participation Agreement and
the other Operative Documents (other than the Equity Guarantee Agreement) by Owner Trustee
and Lessee, in each case. to Loan Participant andor Note Holders, and for the uses and purposes
and subject to the terms and provisions of the Indenture, and in consideration of the premises and
of the covenants contained in the Indenture, and of the acceptance of the Secured Notes by the
holders thereof, and of the sum of $1 paid to Owner Trustee by Indenture Trustee at or before the
delivery hereof, the receipt whereof is hereby acknowledged, Owner Trustee has granted,
bargained, sold, assigned, transferred, conveyed, mortgaged, pledged and confirmed, and does
hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and confirm, unto
Indenture Trustee, its successors and assigns, for the security and benefit of Loan Participant and
Note Holders from time to time, in the trust created by the Indenture, a security interest in and
mortgage Lien on all estate, right, title and interest of Owner Trustee in, to and under the
following described property:

                                             EOUIF'MENT

                                          identified as follows:

                                                                   Amtrak
                Description                                  Equipment Numbers
            (    ) [insert description]                          through
                                                            -,    inclusive

               Together with all substitutions, replacements and renewals of the property above
described, and all property which shall hereafter become physically attached to or incorporated
in the property above described, whether the same are now owned by Owner Trustee or shall
hereafter be acquired by it.

                As further security for the obligations referred to above and secured by the
Indenture and hereby, Owner Trustee has granted, bargained, sold, assigned, transferred,
conveyed, mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confimi, unto Indenture Trustee, its successors and
assigns, for the security and benefit of Loan Participant and Note Holders from time to time, in
the trust created by the Indenture, all of the estate, right, title and interest of Owner Trustee in to
and under the Lease Supplement of even date herewith (other than Excepted Payments, if any)
covering the property described above.

               TO HAVE A h 9 TO HOLD all and singular the aforesaid property unto Indenture
Trustee, its successors and assigns, for the benefit and security of Loan Participant and Note
Holders from time to time of the Secured Notes issued on the date hereof and for the uses and
purposes and subject to the terms and provisions set forth in the Indenture.




                                              Exhibit A-2
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 57 of 68



              This Indenture Supplement is being delivered coincident with the issuance of
series [A/B/C] Secured Notes under the Indenture in an aggre.gate principal amount of
s                ,maturing on                 , for which the Debt Rate is -%.

               This Indenture Supplement shall be construed as supplen~entalto the Indenture
and to the Trust Agreement and shall form a part of each, and the Trust Agreement and the
Indenture are each hereby incorporated by reference herein and each is hereby ratified, approved
and confirmed.

              This Indenture Supplement is being delivered in the State of New York.

                AND, FURTHER, Owner Trustee hereby acknowledges that the Equipment
referred to in this Indenture Supplement and the aforesaid Lease Supplement has been delivered
to Owner Trustee and is included in the property of Owner Trustee covered by all the ternis and
conditions of the Trust Agreement, subject to the pledge and mortgage thereof under the
Indenture.




                                          Exhibit A-3                                NY $28270 v l J
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 58 of 68



               IN WITNESS WHEREOF, the undersigned has caused this Indenture Supplement
to be duly executed by one of its officers thereunto duly authorized on the day and year first
above written.

                                           AMTRAK TRUST HS-EDC- 1

                                           By: Wilniington Trust Company,
                                           not in its individual capacity, but solely as Owner
                                           Trustee


                                           By:
                                                 Name:
                                                 Title:




                                         Exhibit A 4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 59 of 68



STATE OF DELAWARE               )
                                ) ss.:
COUh'TY OF NEW CASTLE           )


On   this          day    of November -,        2000 before me personally appeared
                         , to me personally known, who, being by me duly sworn, says that
hekhe is the                            of WILMMGTON TRUST COMPANY, that said
instrument was signed on behalf of said Wilmington Trust Company, as trustee, on behalf of
AMTRAK TRUST HS-EDC-I, by authority of Wilmington Trust Company's Board of
Directors, and hekhe acknowledges that the execution of the foregoing instrument was the free
act and deed of said Wilmington Trust Company.


Notary Public


My Commission Expires:




                                         Exhibit A-5                              N Y #?S?70VI?
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 60 of 68



                                                                                   EXHIBIT B
                                                                                           to
                                                       Trust Indenture and Security Agreement


                                      TAS CERTIFICATE


                 Reference is made to the Secured h’ote(s) held by the undersigned pursuant to the
Trust Indenture and Security Agreement (Amtrak Trust HS-EDC-1) dated as of
2000 between AMTRAK TRUST HS-EDC-I, a Delaware business trust (the “Tndst”),all of the
activities of which shall be conducted by ‘tVilmington Trust Company, a Delaware banking
corporation, not in its individual capacity, but solely as trustee for the Trust (the “Lessor”), and
ALLFIRST BANK, as Indenture Trustee. The undersigned hereby declares under the penalties
of perjury that:

                  (I)   the undersigned is the beneficial owner of the Secured Note(s) registered
in its name;

               (2)    the income from the Secured Note(s) held by the undersigned is not
effectively connected with the conduct of a trade or business within the United States;

                  (3)   the undersigned is not a bank (as such term is used in I.R.C. Section
8s 1(c)(3)(A));

              (4)    the undersigned is not a controlled foreign corporation related (within the
meaning of I.R.C. Section S63(d) (4)) to Lessor or Owner Participant;

                  (5) the undersigned is not a 10% shareholder (within the meaning of I.R.C.
Section S71(h)(3)(B)) of Lessor or Owner Participant;

                 (6)    the undersigned is a Person other than (i) a citizen or resident of the
United States of America, its territories and possessions (including the Commonwealth of Puerto
Rico and all other areas subject to its jurisdiction) (for purposes of this definition, the ‘‘United
Stares”), (ii) a corporation, partnership or other entity created or organized under the laws of the
United States or any political subdivision thereof or therein or (iii) an estate or trust that is
subject to United States federal income taxation regardless of the source of its income; and

                  (7)   the undersigned is not a natural person.




                                            Exhibit B-1                                  NY $28270 r13
         Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 61 of 68



               By executing this certificate, the undersigned agrees that (1) if the inforniation
provided on this certificate c.hanges, the undersigned shall so infornl Indenture Trustee in writing
within 30 days of such change and (2) the undersigned shall furnish Indenture Trustee a properly
completed and currently effective certificate in either the calendar year in which payment is to be
made by Indenture Trustee to the undersigned, or in either of the 2 calendar years preceding such
payment.




                                              By:
                                                    [Address]


Dated:




                                           Exhibit B-1                                  NY P28270 v l 4
          Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 62 of 68



                                                                                      ESHIBIT C
                                                                                               to
                                                           Trust Indenture and Security Agreement


                                        [FORM OF SECURED NOTE]


  THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
  OF 1933, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
    EXCEPT WHILE SUCH A REGISTRATION IS m
                                        T EFFECT OR PURSUANT TO AN
              EXEMPTION FROM REGISTRATION UNDER SAID ACT



                                        AMTRAIC TRUST HS-EDC-I,
                                    a Delaware business trust (the “Trirsr”),
                           all the activities of which are conducted by and through
                                           Wilniington Trust Company,
                                        a Delaware banking corporation,
                                   not in its individual capacity but solely as
                        trustee for the Trust (the “Owner Tnrsree”)under that certain


                              TRUST AGREEMENT (Anitrak Trust HS-EDC-I)
                                 DATED AS OF NOVEMBER            _.
                                                              2000

                                    SECURED NOTE DUE                  9-




                       ISSUED m
                              i CONNECTION WITH LEASE FINANCING OF
                         (J DUAL CAB. HIGH-HORSEPOWER ELECTRIC LOCOMOTIVES
                                                   AND
                                             (AHIGH-SPEED TRAINSETS

Series [A/B/C]
No. [1/2/3]                                                                     New York, New York
                                                                                          -1  2000




                AMTRAK TRUST HS-EDC-1, a Delaware business trust (the “Trirsr”), all of the
activities of which are conducted by and through Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity but solely as trustee for the Trust (herein in
such capacity called the “Oiorrer Trirsree”, which t e n , unless the context otherwise requires,
shall include the Trust) under that certain Trust Agreement (Amtrak Trust HS-EDC-1) dated as
of November -, 2000, between Owner Participant nanied therein and Wilniington Trust


Indeenmre fAirifmk Tmsr HS-EDC-I)               Exhibit C-l                              NY #?8270 “14
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 63 of 68



Company (in its individual capacity only as expressly stated in the Trust Agreement and
otherwise solely as Owner Trustee under the Trust Agreement) (as such Trust Agreement may be
amended or otherwise modified from time to time herein called the ‘‘Trust Agreenierii”), hereby
promises to pay to Export Development Corporation or its registered assigns, the principal sum
of                            Dollars, in installments on the relevant Installment Payment Dates,
and in the amounts as set forth i n Annex A hereto, together with interest at       % (the “Debt
Rate”, calculated on the basis of a 360 day year consisting of twelve 30-daymonths) on the
unpaid principal amount hereof from time to time outstanding from and including the date hereof
until such principal amount is paid in full; provided, however, that the final principal payment
hereon shall in any and all events equal the then outstanding principal balance hereof. Accrued
interest hereon shall be payable in arrears on each Installment Payment Date and on the date this
Secured Note is paid in full. Notwithstanding the foregoing, this Secured Note shall bear interest
at the applicable Overdue Rate on any principal hereof and, to the extent permitted by Applicable
Law, on any interest or other amounts due hereunder, not paid when due (whether at stated
maturity, by acceleration or otherwise) from, and including, the due date thereof to, and
excluding, the date payment is made in full, payable on demand by the holder hereof.

               All payments to be made to the holder hereof by Owner Trustee hereunder or
under the Trust Indenture and Security Agreement (Amtrak Trust HS-EDC-I) dated as of
November -, 2000 (herein called the ‘%iderttur.e”, the defined terms therein not othenvise
defined herein being used herein with the same meanings), behveen Owner Trustee and Allfirst
Bank, as Indenture Trustee thereunder, shall be made only from the income and proceeds from
the Trust Estate to the extent inc.luded in the Trust Indenture Estate and only to the extent that
Owner Trustee shall have sufficient income or proceeds from the Trust Indenture Estate to
enable Indenture Trustee to make suc.h payments in accordance with the terms of the Indenture,
and each holder hereof, by its acceptance of this Secured Note, agrees that it will look solely to
the income and proceeds from the Trust Indenture Estate to the extent available for distribution
to the holder hereof as above provided and that none of Owner Participant, Owner Trustee or
Indenture Trustee is personally liable to the holder hereof for any amounts payable under this
Secured Note or under the Indenture, except as expressly provided in the Indenture (in the case
of Owner Trustee and Indenture Trustee) or in the Participation Agreement (in the case of Owner
Partkipant, Owner Trustee and Indenture Trustee).

               Owner Trustee agrees to pay over to Indenture Trustee for distribution in
accordance with Section 3.04(b) of the Indenture any and all amounts received by Owner Trustee
in respect of indemnity amounts paid by Lessee in respect of the holder of this Secured Note
pursuant to Sections 6.1 and 6.2 of the Participation Agreement and further agrees that such
obligation incurred by it in this paragraph shall be secured by the Indenture.

                Principal, Make Whole Premium Amount, if any, and interest and other amounts
due hereunder in acc.ordance with the Indenture shall be payable in Dollars in immediately
available funds on the due date thereof to Indenture Trustee at the Corporate Trust Office, ABA
0520001 13, Credit Trust Receipts Account No. 090-0276-4, Reference: Amtrak Trust EDC-HS-
1 Attention: Robert D. Brown, Corporate Trust Administration (or such other account at such
other financial institution in New York City or Baltimore, Maryland as Indenture Trustee may so
specify from time to time to Owner Trustee and Lessee) and Indenture Trustee shall remit all
such amounts so received by it to such address and in such manner (by wire transfer of
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 64 of 68



immediately available funds if not othenvise specified) as the holder hereof shall have
designated to Indenture Trustee in writing. If the payment was received prior to 1:OO a.m. New
York time by Indenture Trustee on any Business Day, Indenture Trustee shall make such
payment by 3:OO p.m. New York time on such Business Day; othenvise, Indenture Trustee shall
make payment promptly, but not later than 11:OOa.m. New York time the next succeeding
Business Day. In the event Indenture Trustee shall fail to make any such payment as provided in
the immediately foregoing sentence after its receipt of funds at the place and by the time
specified above, Indenture Trustee, in its individual capacity and not as trustee, hereby agrees to
compensate the holder of this Secured Note at an interest rate equal to the Prime Rate for the
period from the date such amount is due to, but excluding, the date such amount is paid in full.
If any sun1 payable hereunder falls due on a day which is not a Business Day, then such sum
shall be payable on the next succeeding Business Day and no interest shall accrue on the amount
of such payment if such payment is made on such next succeeding Business Day.

               The obligations of Owner Trustee payable hereunder are payable in Dollars.

                Each holder hereof, by its acceptance of this Secured Note, agrees that each
payment of principal and interest or other amounts due hereon and received by it hereunder shall
be applied, first, to the payment of interest on this Secured Note due and payable to the date of
such payment as hereinabove provided, as well as any interest on overdue principal or, to the
extent permitted by law, interest and other amounts hereunder, &,         to the payment of any
other amount (other than the principal of this Secured Note) including, but not limited to, Make
Whole Premium Amount, if any, due hereunder in accordance with the Indenture, third, to the
payment of the principal of this Secured Note then due hereunder and fourth, the balance, if any,
remaining thereafter, to the payment of the principal of this Secured Note remaining unpaid, in
the manner set forth in the second sentence of Section 2.07 of the Indenture, but subject always
to the proviso set forth in the first sentence of said Section 2.07.

                This Secured Note is one of the Secured Notes referred to in the Indenture which
have been or are to be issued by Owner Trustee pursuant to the terms of the Indenture. The Trust
Indenture Estate is held by Indenture Trustee as security, in part, for the Secured Notes. The
beneficial interest of Owner Participant in and to the properties of Owner Trustee pledged or
mortgaged as part of the Trust Indenture Estate is subject and subordinate to the lien and security
interest granted to Indenture Trustee to the extent provided in the Indenture. Reference is hereby
made to the Indenture for a statement of the rights and obligations of the holder of, and the
nature and extent of the security for, this Secured Note and of the rights and obligations of the
holders of, and the nature and extent of the security for, the other Secured Notes, as well as for a
statement of the terms and conditions of the trusts created by the Indenture, to all of which terms
and conditions in the Indenture each holder hereof agrees by its acceptance of this Secured Note.

               There shall be maintained a Note Register for the purpose of registering transfers
and exchanges of Secured Notes at the Corporate Trust Office of Indenture Trustee or at the
office of any successor indenture trustee in the manner provided in Section 2.09 of the Indenture.
As provided in the Indenture and subject to certain limitations therein set forth, the Secured
Notes are exchangeable for a like aggregate principal amount of Secured Notes (of the s a n e
series) of a different authorized denomination, as requested by Note Holder surrendering the
same.


                                           Exhibit C-3                                  NY ti28270 "14
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 65 of 68



               Prior to the due presentment for registration of transfer of this Secured Note,
Owner Trustee and Indenture Trustee may deem and treat the Person in whose name this Secured
Note is registered on the Note Register as the absolute owner and holder hereof for the purpose
of receiving payment of all amounts payable with respect hereto and for all other purposes, and
neither Owner Trustee, Indenture Trustee nor Lessee, shall be affected by any notice to the
contrary.

                This Secured Note is subject to prepayment only as permitted by Sections 2.12
and 2.14 of the Indenture and to purchase as provided in Sections 2.04 and 2.13 of the Indenture
and Section 19 of the Participation Agreement, and the holder hereof, by its acceptance of this
Secured Note, agrees to be bound.by said provisions and by the other provisions of the Indenture
and of the Participation Agreement applicable to a Loan Participant or Note Holder.

           THIS SECURED NOTE IS SUBJECT TO CERTAIN ADDITIONAL
RESTRICTIONS ON TRANSFER ARISING OUT OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMEh'DED. THESE RESTRICTIONS ARE SET
FORTH Ih'SECTION 4 3 ) OF THE PARTICPATION AGREEMENT.

               This Secured Note shall not be secured by or be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose, unless authenticated by Indenture Trustee as
evidenced by the manual signature of one of its authorized officers below.

          THIS SECURED NOTE SHALL BE GOVERNED BY, Ah9 CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.




                                          Exhibit C-4                                 N Y X?8?70 "I4
       Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 66 of 68



                N WITNESS WHEREOF, the undersigned has caused this Secured Note to be
esecuted in its corporate nanie by its officer thereunto duly authorized, as of the date hereof.

                                            AhITRAK TRUST HS-EDC-1

                                            By: Wilmington Trust Company,
                                            not in its individual c.apacity, but solely as Owner
                                            Trustee


                                            By:
                                                  Name:
                                                  Title:




                                          Eshibit C-5                                  NY #?827OvlJ
Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 67 of 68



 This is one of the Secured Notes referred fo in the within-mentioned Indenture.


                                    ALLFIRST BANK,
                                    as Indenture Trustee


                                    By:
                                          Name:
                                          Title:




                                  Exhibit C-6                                 K Y #?8270 vl-l
           Case 1:19-cv-10378-JMF Document 33-10 Filed 02/06/20 Page 68 of 68



                                                   ANNEX A
                                                      to
                                                SECURED XOTE



                                     SCHEDULE OF PRINCIPAL PAYMENTS


                                                                   Percentage of Original
                     Installment Pavment Date                   Princ.ipa1 Amount to be Paid




Indenlure (.4!nrmk   Tms:HS-EDC-I1                Exhibit C-7                                  h'Y P28270 "I4
